[J-34-2017]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT

    SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


COMMONWEALTH OF PENNSYLVANIA,                :   No. 717 CAP
                                             :
                     Appellee                :   Appeal from the Order dated September
                                             :   22, 2015 in the Court of Common Pleas,
                                             :   Dauphin County, Criminal Division, at
              v.                             :   No. CP-22-CR-0000692-2003.
                                             :
                                             :   SUBMITTED: March 3, 2017
ERNEST WHOLAVER JR.,                         :
                                             :
                     Appellant               :


                                       OPINION


JUSTICE BAER                                           DECIDED: January 11, 2018
       This is a direct appeal from an order dismissing a petition filed pursuant to the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.         Appellant Ernest

Wholaver, Jr. (“Appellant”), who is sentenced to death, presents the Court with a

multitude of issues, none of which afford him relief.1 We, therefore, affirm the order

dismissing Appellant’s petition.

                       I. Factual and Procedural Backgrounds

A. Introduction

       In July of 2002, the Commonwealth charged Appellant with several sexual

offenses for alleged conduct involving his two daughters, Victoria and Elizabeth. At the


1
  A final order under the PCRA, in a case in which the death penalty has been imposed,
is directly appealable to this Court. 42 Pa.C.S. § 9546(d).
time that the charges were filed, Elizabeth was a minor, and Victoria was the mother of

a nine-month old baby named Madison.            Madison’s father is Francisco Ramos

(“Ramos”).

        After the criminal charges were filed, Jean Wholaver (“Jean”), Elizabeth’s mother

and Appellant’s wife, obtained a Protection From Abuse (“PFA”) order against Appellant

on Elizabeth’s behalf. Among other things, the PFA order evicted Appellant from the

family residence located in Middletown, Pennsylvania.         As a result of this order,

Appellant moved to Cambria County to live with his mother, father, and younger brother,

Scott Wholaver (“Scott”).

        Thereafter, a preliminary hearing was held on Appellant’s sexual offenses. Jean,

Victoria, and Elizabeth testified against Appellant at that hearing. The charges were

held for court, and trial on those charges was scheduled to commence in January of

2003.

        Shortly after midnight on December 24, 2002, Appellant and Scott drove from

their home in Cambria County to Jean’s residence in Middletown. Scott waited in the

vehicle while Appellant forcibly entered the home, where he shot and killed Jean,

Victoria, and Elizabeth.     Nine-month old Madison was relatively unharmed, but

remained unattended until the bodies were discovered nearly 28 hours later.

        Police arrested Appellant and charged him with, inter alia, three counts of first-

degree murder. The Commonwealth subsequently issued notice that it intended to

pursue the death penalty. While in prison awaiting trial, Appellant attempted to hire a

man to kill Ramos (Madison’s father) and frame him for the murders. The trial court

consolidated the sexual offenses, murders, and the criminal solicitation related to

Appellant’s attempt to have Ramos killed.




                                      [J-34-2017] - 2
       The jury acquitted Appellant of the sexual offenses. However, the jury convicted

Appellant of first-degree murder as to all three victims and of the crimes of killing

prosecution witnesses (Jean, Victoria, and Elizabeth, witnesses to the sexual crimes

pending trial when they were killed), conspiracy, reckless endangerment, and criminal

solicitation (to have Ramos killed).    The evidence presented in the guilt phase of trial

was incorporated into the penalty phase.

       During the penalty phase, the Commonwealth pursued four aggravating

circumstances: (1) the defendant committed a killing while in the perpetration of a

felony; (2) during the commission of the offense, the defendant knowingly created a

grave risk of death to another person (baby Madison) in addition to the victim of the

offense; (3) the defendant has been convicted of another murder committed in any

jurisdiction, either before or at the time of the offense at issue; and (4) at the time of the

killing, the defendant was subject to a PFA order.2 42 Pa.C.S. §§ 9711(d)(6), (7), (11),

and (18), respectively. Appellant, on the other hand, sought to prove the no-significant-

history-of-prior-criminal-convictions mitigating circumstance, as well as the catch-all

mitigator. 42 Pa.C.S. §§ 9711(e)(1) and (8), respectively. The jury found all of the

aggravators, and at least some of the jurors accepted Appellant’s mitigating

circumstances. After weighing the aggravating and mitigating circumstances, the jury

returned verdicts of death as to each of the murder victims. Appellant appealed his

judgment of sentence.

B. Direct Appeal

       This Court affirmed the judgment of sentence. Commonwealth v. Wholaver, 903

A.2d 1178 (Pa. 2006). In so doing, we concluded that the Commonwealth presented

2
 The aggravating circumstance regarding the defendant being subject to a PFA order
pertained only to Appellant’s sentence for murdering Elizabeth.



                                       [J-34-2017] - 3
sufficient evidence to support Appellant’s first-degree murder convictions and the

aggravating circumstances found by the jury. Id. at 1182-83. Moreover, consistent with

42 Pa.C.S. § 9711(h), we determined that the sentences of death were not the product

of passion, prejudice, or any other arbitrary factor. Id. at 1185. While Appellant raised a

number of other issues, the Court found those issues were waived due to Appellant’s

failure to file timely a court-ordered Pa.R.A.P. 1925(b) statement. Id. at 1183-85.

       Appellant subsequently filed a PCRA petition wherein he sought reinstatement of

his right to a direct appeal due to trial counsel’s failure to file timely a Pa.R.A.P. 1925(b)

statement. The PCRA court granted the petition, and Appellant again appealed to this

Court, raising fifteen issues, none of which warranted relief.           Commonwealth v.

Wholaver, 989 A.2d 883 (Pa. 2010). Accordingly, the Court again affirmed Appellant’s

judgment of sentence. Appellant petitioned the United States Supreme Court for a writ

of certiorari, which was denied on October 4, 2010. Wholaver v. Pennsylvania, 562

U.S. 933 (2010).

C. Current PCRA Petition

       On September 2, 2011, Appellant, acting pro se, filed a PCRA petition.             On

September 8, 2011, the PCRA court issued an order dismissing the petition and

granting Appellant leave to have his counsel of record file an amended PCRA petition.

The order noted that courts cannot entertain pro se motions when a PCRA petitioner is

represented by counsel. PCRA Court Order, 9/8/2011 (citing, inter alia, Commonwealth

v. Pursell, 724 A.2d 293 (Pa. 1999)). Subsequently, Appellant, through counsel, filed an

amended PCRA petition, which spans 247 pages and includes no fewer than 24 issues.

       On April 27, 2012, Appellant filed a supplemental and amended PCRA petition.

On January 8, 2013, the PCRA court issued an order and a supporting memorandum

wherein the court gave notice that it intended to dismiss all but four of Appellant’s issues




                                       [J-34-2017] - 4
without holding an evidentiary hearing. See Pa.R.Crim.P. 909(B)(2)(a) (explaining that

a judge shall issue notice to the parties of its intent to dismiss a PCRA petition if the

judge is satisfied that there are no genuine issues of material fact, that the petitioner is

not entitled to collateral relief, and that no legitimate purpose would be served by any

further proceedings). Appellant timely filed his objections to the court’s notice. On

January 28, 2013, the PCRA court dismissed the claims that it identified in its notice to

dismiss.3

         An evidentiary hearing was held on September 6, 2013. The only witness to

testify at that hearing was Appellant’s trial counsel. Shortly thereafter, Appellant filed a

motion in which he sought an opportunity to present evidence at another hearing.

Following the Commonwealth’s answer to this motion, the PCRA court issued an order

and a supporting memorandum on March 31, 2014, providing its notice of intent to

dismiss two of Appellant’s four remaining claims and granting Appellant an additional

hearing to address Brady4 claims and related claims of ineffective assistance of

counsel.     As to Appellant’s only other unresolved issue, which involves underlying

claims of juror misconduct, the court directed the Dauphin County Court Administration

to release to counsel questionnaires completed by two members of Appellant’s jury.

The court directed that the questionnaires be kept under protective seal.

         On May 7, 2014, the PCRA court formally dismissed the two claims identified in

its March 31, 2014, notice to dismiss. Appellant then asked the PCRA court to grant his

request for additional discovery related to his Brady claims. On August 28, 2014, the


3
  On April 3, 2013, Appellant filed a motion in which he requested that the PCRA judge,
the Honorable John F. Cherry, recuse himself from deciding the matter. The court
denied the motion.
4
    Brady v. Maryland, 373 U.S. 83 (1963).



                                      [J-34-2017] - 5
court granted in part and denied in part this discovery request. This order required the

Commonwealth to provide to Appellant a number of documents and materials related to

witnesses that the Commonwealth presented at Appellant’s trial.        The court denied

Appellant’s request for similar documents related to individuals who did not testify at

trial.

         On September 4th and 5th of 2014, the PCRA court held its final hearing on

Appellant’s PCRA petition. Over the course of those two days, in connection with his

substantive Brady claims, Appellant presented the testimony of Robert Marley, Steven

Stephens, Wilson Talavera, and James Meddings, all of whom spent time in prison with

Appellant after his arrest and were Commonwealth witnesses at Appellant’s trial.

Appellant also presented testimony from two members of his jury and from Ronald Diller

(“Agent Diller”), who, as a narcotics agent for the Pennsylvania Attorney General, had

utilized Robert Marley as a confidential informant.      The Commonwealth presented

testimony from only one witness, Francis Chardo, Esquire (“Attorney Chardo”).

Attorney Chardo is the Assistant District Attorney of Dauphin County who prosecuted

Appellant.

         On January 6, 2015, Appellant filed a motion for discovery, which the court

denied. Appellant subsequently filed a motion for leave to amend his PCRA petition to

conform to the evidence presented at the evidentiary hearings. The court granted this

motion, noting that the facts and allegations as set forth in the motion were incorporated

into Appellant’s previously filed PCRA petition and supplements thereto. On September

22, 2015, the PCRA court issued an order and a supporting memorandum denying

Appellant’s remaining claims and dismissing the PCRA petition.5

5
  The PCRA court mistakenly informed Appellant that he had 30 days to appeal the
order to the Superior Court, rather than to this Court. Appellant filed a motion to modify
the order to reflect that an appeal from the order should be pursued in this Court. The
(continued…)

                                     [J-34-2017] - 6
                             II. General Principles of Law

      In order to be eligible for PCRA relief, a petitioner must prove by a

preponderance of the evidence that his conviction or sentence resulted from one or

more of the enumerated circumstances found at 42 Pa.C.S. § 9543(a)(2) (delineating

the eligibility requirements of the PCRA). A petitioner also must demonstrate that the

issues raised in his PCRA petition have not been previously litigated or waived. Id. at

§ 9543(a)(3). An issue has been previously litigated if “the highest appellate court in

which the petitioner could have had review as a matter of right has ruled on the merits

of the issue.” Id. at § 9544(a)(2). For purposes of the PCRA, a claim is waived “if the

petitioner could have raised it but failed to do so before trial, at trial, during unitary

review, on appeal or in a prior state postconviction proceeding.” Id. at § 9544(b).

      Appellant raises multiple issues for review, many of which allege the ineffective

assistance of counsel. It is well-settled that counsel is presumed to have been effective

and that the petitioner bears the burden of proving counsel’s alleged ineffectiveness.

Commonwealth v. Cooper, 941 A.2d 655, 664 (Pa. 2007).                  To overcome this

presumption, a petitioner must establish that: (1) the underlying substantive claim has

arguable merit; (2) counsel did not have a reasonable basis for his or her act or

omission; and (3) the petitioner suffered prejudice as a result of counsel’s deficient

performance, “that is, a reasonable probability that but for counsel’s act or omission, the

outcome of the proceeding would have been different.” Id. A PCRA petitioner must

address each of these prongs on appeal. See Commonwealth v. Natividad, 938 A.2d

310, 322 (Pa. 2007) (explaining that “appellants continue to bear the burden of pleading



(…continued)
court never ruled on the motion; however, Appellant properly and timely filed a notice of
appeal which reflected that he would be appealing the matter to this Court.



                                     [J-34-2017] - 7
and proving each of the Pierce elements on appeal to this Court”). A petitioner’s failure

to satisfy any prong of this test is fatal to the claim. Cooper, 941 A.2d at 664.

       Generally speaking, when this Court reviews an order dismissing or denying a

PCRA petition, its standard of review is whether the findings of the PCRA court are

supported by the record and are free from legal error. Commonwealth v. Ligons, 971

A.2d 1125, 1136-37 (Pa. 2009). “The PCRA court’s credibility determinations, when

supported by the record, are binding on this Court[.]” Commonwealth v. Mason, 130

A.3d 601, 617 (Pa. 2015) (quoting Commonwealth v. Roney, 79 A.3d 595, 603 (Pa.

2013)). Appellant has the burden to persuade this Court that the PCRA court erred and

that such error requires relief. See Commonwealth v. Brown, 48 A.3d 1275, 1277 (Pa.

Super. 2012) (“It is an appellant’s burden to persuade [an appellate court] that the

PCRA court erred and that relief is due.”); see also Commonwealth v. Bracey, 795 A.2d

935, 940 n.4 (Pa. 2001) (stating that the appellant failed to meet his burden of

establishing that he is entitled to relief). Lastly, it is well settled that this Court may

affirm a valid judgment or order for any reason appearing as of record. Commonwealth

v. Flanagan, 854 A.2d 489, 503 (Pa. 2004).

                                      III. Discussion

A. Introduction

       Appellant’s brief to this Court presents issues and arguments in a manner that

hampers our review. For example, Appellant enumerates sixteen issues for this Court’s

consideration, which he presents in a seemingly haphazard order. Some of his issues

combine several distinct claims that must be examined individually, while many other

issues contain multiple sub-issues.        In addition, the documents which contain

Appellant’s myriad PCRA claims span nearly 300 pages collectively. Yet, in presenting

his multitude of issues and sub-issues on appeal, Appellant’s brief fails to indicate




                                      [J-34-2017] - 8
where he raised and preserved these issues in the PCRA court, in violation of Pa.R.A.P.

2117(c) and 2119(e). To avoid further complications, we set forth his issues verbatim

and address them in the order in which he presents them in his appellate brief.

B. Issues


    Issue I: “Did the PCRA court err in denying Appellant a full, fair, and reliable PCRA
                            review?” Appellant’s Brief at 5.


        Appellant contends that the PCRA court denied him a full and fair review of his

claims by: (1) denying several of his discovery requests, Appellant’s Brief at 16-17; (2)

dismissing 21 of his PCRA claims without holding an evidentiary hearing, id. at 18; (3)

impermissibly prejudging claims upon which the court granted an evidentiary hearing,

id. at 18-19; and (4) improperly limiting the presentation of evidence at the evidentiary

hearings, id. at 19-20. While Appellant asserts that the PCRA court erred in this regard,

as the Commonwealth points out, he fails to present developed arguments in support of

these assertions.6

        For instance, regarding the 21 claims that the PCRA court denied without holding

an evidentiary hearing, Appellant states, “Because each of these claims was meritorious

and involved genuine issues of material fact - as the respective discussions in this Brief

and the supporting evidence demonstrate - the PCRA court erred in dismissing them

without a hearing.”7 Appellant’s Brief at 18. In support of this statement, Appellant

6
    Commonwealth’s Brief at 20-25.
7
  Here and throughout this issue, Appellant seems to attempt to support his claims by
incorporating by reference arguments that he has made elsewhere. See, e.g.,
Appellant’s Brief at 17-18 (“As argued in the respective motions Appellant filed, his
pleadings and the testimony at the evidentiary hearing established good cause to obtain
the requested discovery.”). This Court has “held that such ‘incorporation by reference’
is an unacceptable manner of appellate advocacy for the proper presentation of a claim
for relief[.]” Commonwealth v. Briggs, 12 A.3d 291, 342 (Pa. 2011).



                                       [J-34-2017] - 9
merely cites Commonwealth v. D’Amato, 856 A.2d 806, 820 (Pa. 2004), and

Pa.R.Crim.P. 909(B)(2), both of which simply explain the procedure for dismissing a

PCRA claim when a court is satisfied that the claim does not warrant an evidentiary

hearing. Appellant makes no effort to demonstrate how the PCRA court erred in this

regard or with respect to any of the other claims that he raises under this issue.

Consequently, this issue warrants no relief. See Commonwealth v. Williams, 732 A.2d

1167, 1175 (Pa. 1999) (recognizing “the unavailability of relief based upon undeveloped

claims for which insufficient arguments are presented on appeal”).


   Issue II: “Did the PCRA court err in denying Appellant’s claim that the lower court
violated his constitutional rights by denying him the expert assistance necessary for an
    adequate defense, and prior counsel were ineffective for failing to fully litigate this
                               issue?” Appellant’s Brief at 5.


      Prior to his trial, Appellant was granted in forma pauperis status.             Soon

thereafter, he petitioned the president judge of Dauphin County for the appointment and

payment of experts in ballistics, pathology, psychiatry, and serology. He also sought

funds for a specific private investigator. The president judge appointed pathology and

ballistics experts but did not fund those experts in the amounts Appellant wanted.

Instead of the requested psychiatrist, the president judge appointed a psychologist,

Lawrence McCloskey, Ph.D., and funded him in a lesser amount than Appellant asked.

In addition, the president judge appointed a different private investigator than Appellant

requested and again provided less funding than Appellant wanted.

      Appellant subsequently filed a petition renewing several of his requests for

experts and funding, and contending, inter alia, that the limitations that the court

imposed upon him were unreasonable and unconstitutional.            Renewed Petition for

Expert Witness Expenses, 5/14/2004, at ¶12. Trial counsel submitted a 57-page brief in



                                     [J-34-2017] - 10
support of this petition and later filed addenda and several supplemental motions in

which he continued his pursuit of obtaining the services of experts. Trial counsel’s

efforts were largely unsuccessful.

         Appellant reiterated these claims in his direct appeal nunc pro tunc, contending

that “the president judge denied him the tools for an adequate defense by limiting the

funds given to him to retain qualified, independent experts[.]” Wholaver, 989 A.2d at

893. He argued that “the court’s actions violated his rights to due process, to present a

defense, to have competent counsel, and to confront his accusers, necessitating a new

trial.” Id. at 894. In support of his arguments, Appellant relied, in part, upon the United

States Supreme Court’s decision in Ake v. Oklahoma, 470 U.S. 68 (1985).8 This Court

rejected Appellant’s various arguments and determined that the trial court did not abuse

its discretion with regard to the appointment of experts and funding that the court

provided to Appellant. Wholaver, 989 A.2d at 894-96.

         In his PCRA petition, Appellant again claimed that the president judge erred in

the manner in which he disposed of his requests for expert services and funding. PCRA

Petition, 1/12/2012, at 26-54. In so doing, Appellant detailed trial counsel’s extensive

efforts in advocating for the appointment and funding of experts - efforts which exceed



8
    In Ake, the Supreme Court held that

         when a defendant demonstrates to the trial judge that his sanity at the
         time of the offense is to be a significant factor at trial, the State must, at a
         minimum, assure the defendant access to a competent psychiatrist who
         will conduct an appropriate examination and assist in evaluation,
         preparation, and presentation of the defense. This is not to say, of course,
         that the indigent defendant has a constitutional right to choose a
         psychiatrist of his personal liking or to receive funds to hire his own.

Ake, 470 U.S. at 83.



                                        [J-34-2017] - 11
those described above. Id. at 26-34. Appellant contended that the trial court’s rulings

violated his constitutional rights, “including his rights to expert assistance, to competent

counsel, to due process, to present a defense, to confront witnesses, to rebut the

Commonwealth’s case, and to a fair trial.” Id. at 34.

         Appellant nonetheless argued that trial counsel rendered ineffective assistance

because, according to Appellant, he objected to the trial court’s rulings only on the basis

of Ake. Id. at 54. Appellant asserted that, had trial counsel raised the constitutional

violations that Appellant outlined in his PCRA petition, “there is a reasonable likelihood

of a different result.”    Id. at 54-55. In addition, Appellant contended that appellate

counsel rendered ineffective assistance “by failing to raise or adequately litigate these

issues.” Id. at 55.

         The PCRA court denied these claims without holding an evidentiary hearing,

concluding that the only aspect of Appellant’s claims that was not previously litigated

and is cognizable under the PCRA is Appellant’s argument that appellate counsel

rendered ineffective assistance by solely pursuing a claim that the trial court’s decisions

violated Ake. PCRA Court Memorandum, 1/8/2013, at 15-16. In this regard, the court

essentially determined that Appellant failed to state with sufficient specificity what other

arguments he believed appellate counsel should have presented on direct appeal. Id.

at 16.

         In his brief to this Court, Appellant once again reiterates his long-standing claim

that the president judge’s decisions regarding his requests for experts and funding

unconstitutionally curtailed his ability to investigate and present his defense. Appellant’s

Brief at 20-26.       He then recounts his claims of ineffective assistance of trial and

appellate counsel. Id. at 27-28.




                                      [J-34-2017] - 12
       As to any error committed by the PCRA court, Appellant initially maintains that

his claim of trial counsel ineffectiveness was not previously litigated. Id. at 28. He also

takes the position that, in concluding that appellate counsel properly raised his current

claim on direct appeal, the PCRA court “ignored that there were numerous aspects to

the claim that competent counsel would have included in appellate briefing.” Id. at 28-

29. The Commonwealth disagrees with Appellant’s position, arguing, inter alia, that

both trial and appellate counsel provided competent stewardship in presenting this issue

on direct appeal. Commonwealth’s Brief at 29-30.

       Initially, we agree with Appellant that, while he previously litigated the underlying

issue regarding the trial court’s rulings, he did not previously litigate his wholly distinct

legal claim of ineffective assistance of counsel.   See Commonwealth v. Cox, 983 A.2d

666, 699 (Pa. 2009) (explaining that, in Commonwealth v. Collins, 888 A.2d 564 (Pa.

2005), “this Court held that a Sixth Amendment claim alleging ineffective assistance of

counsel raises an issue cognizable under the PCRA even if the claim underlying the

ineffectiveness claim had been previously litigated”). We nonetheless conclude that this

oversight by the PCRA court does not entitle Appellant to relief. See Commonwealth v.

Tedford, 960 A.2d 1, 14 (Pa. 2008) (stating that, when a PCRA court improperly

disposes of claims of ineffective assistance of counsel as previously litigated where only

the underlying substantive issue was previously litigated, a remand to that court for

further analysis under Collins is unnecessary “when the claims are obviously deficient

for other reasons”).

       Appellant’s assertion that trial and appellate counsel challenged the pertinent trial

court rulings simply by relying on Ake is inaccurate. Indeed, a review of the record

reveals that counsel maintained that the trial court’s rulings violated a number of

Appellant’s constitutional rights, including the rights he has cited in his attack on




                                      [J-34-2017] - 13
counsel’s stewardship.      See, e.g., Renewed Petition for Expert Witness Expenses,

5/14/2004, at ¶12 (asserting that the court’s rulings deprived Appellant of his rights to

mount a constitutionally adequate defense, to confront his accusers, and to challenge

the Commonwealth’s evidence); Appellant’s Direct Appeal Nunc Pro Tunc Brief at 25

(“The court’s actions violated Appellant’s state-protected rights to due process, to

present a defense, to competent counsel and to confront one’s accuser.”); see also

Wholaver, 989 A.2d at 894 (explaining that Appellant argued that the trial court’s

“actions violated his rights to due process, to present a defense, to have competent

counsel, and to confront his accusers, necessitating a new trial”). Because the premise

underlying Appellant’s claims is belied by the record, this issue warrants no relief.


     Issue III: “Did the PCRA court err in denying Appellant’s claim that trial counsel was
    ineffective for failing to challenge the admissibility and weight of the Commonwealth’s
      forensic document examiner’s conclusions and for failing to present an independent
                                   expert?” Appellant’s Brief at 5.


         At trial, the Commonwealth presented the testimony of James Meddings, who

testified that, while he was imprisoned with Appellant in Dauphin County on federal

charges, Appellant informed him of his desire to hire someone to kill Ramos. Trial

Transcript at 663.9 According to Meddings, Appellant wanted the hitman to leave a note

at the scene stating that Ramos had killed Appellant’s family and then committed

suicide. Id. Meddings further testified that, armed with this information, he agreed to

cooperate with the investigation into the murders of Appellant’s family. Id. at 666. In




9
  Appellant’s trial took place from August 23, 2004, to August 31, 2004. The notes of
testimony from all days of trial are numbered consecutively. Thus, when we cite to
those notes, we simply will refer to them as the “Trial Transcript.”



                                       [J-34-2017] - 14
short, with Meddings’ help, Appellant communicated via letter, to a putative would-be

hitman, his desire to have Ramos killed.

         Unbeknownst to Appellant, the recipient of the letter actually was Drug

Enforcement Administration Agent Jack Luikart (“Agent Luikart”), who also testified

about this arrangement at Appellant’s trial.        Id. at 708-18.     The Commonwealth

subsequently offered the testimony of Kersten Jackson, an expert in forensic document

and handwriting identification. Jackson testified that she compared the handwriting in

the letter received by Agent Luikart to a known writing of Appellant and concluded, to a

reasonable degree of scientific certainty, that Appellant was the author of the letter. Id.

at 727.

         In his PCRA petition, Appellant first claimed that trial counsel was ineffective for

failing to request a Frye10 hearing to test the admissibility of Jackson’s testimony

because, in Appellant’s view, “the methodology underlying the field of handwriting

analysis has not been proven to be reliable or capable of producing valid results that are

generally accepted in the scientific community.”          PCRA Petition, 1/12/2012, at 94.

Appellant also maintained that counsel rendered ineffective assistance by failing to

obtain an expert to help prepare him to cross-examine Jackson and to testify regarding

the unreliability of handwriting analysis.11 Id. at 97-101 and 232-34.

         The PCRA court rejected these claims without holding an evidentiary hearing.

Concerning Appellant’s Frye claim, the court correctly noted that, under Frye, “novel

scientific evidence is admissible if the methodology that underlies the evidence has

general acceptance in the relevant scientific community.” Grady v. Frito-Lay, Inc., 839

10
     Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).
11
  In support of these claims, Appellant submitted the report of Mark Denbeaux, a
purported expert on the limitations of forensic evidence.



                                       [J-34-2017] - 15
A.2d 1038, 1043-44 (Pa. 2003); PCRA Court Memorandum, 1/8/2013, at 21. The court

concluded that this claim lacks arguable merit because handwriting comparison does

not constitute novel scientific evidence.        In support of this conclusion, the court

highlighted that the Pennsylvania Rules of Evidence expressly allow for expert and lay

testimony in this area. 42 Pa.C.S. § 6111(a) and (b).12

         As to Appellant’s claim that trial counsel was ineffective for failing to obtain an

expert, the PCRA court first summarized Jackson’s credentials.                PCRA Court

Memorandum, 1/8/2013, at 22. The court then questioned how trial counsel could have

effectively cross-examined Jackson, as Appellant failed to put forth any evidence

suggesting that she was not a qualified expert in handwriting comparison. Id. at 22-23.

Moreover, the court, in effect, concluded that Appellant was not prejudiced by any




12
     Section 6111 states, in relevant part, as follows:
         (a) Opinion evidence as to handwriting.--Where there is a question as
         to any writing, the opinions of the following persons shall be deemed to be
         relevant:
            (1) The opinion of any person acquainted with the handwriting of the
            supposed writer.
            (2) The opinion of those who have had special experience with, or
            who have pursued special studies relating to, documents,
            handwriting, and alterations thereof, who are called experts in this
            section.
         (b) Comparison of handwriting.--It shall be competent for experts in
         giving their testimony, under the provisions of this section, to make
         comparison of documents and comparison of disputed handwriting with
         any documents or writing admitted to be genuine, or proven to the
         satisfaction of the judge to be genuine, and the evidence of such experts
         respecting the same shall be submitted to the jury as evidence of the
         genuineness or otherwise of the writing in dispute.
42 Pa.C.S. § 6111.



                                        [J-34-2017] - 16
alleged failure by counsel to obtain an expert to rebut Jackson’s testimony, as the

evidence of his guilt was overwhelming. Id. at 23.

       In his brief to this Court, Appellant renews his claims of ineffective assistance of

counsel. Appellant’s Brief at 29-36. In terms of the PCRA court’s analysis, Appellant

offers a brief argument that the court erred by rejecting his claims.             Id. at 36.

Concerning the court’s application of the rule of evidence found at 42 Pa.C.S. § 6111,

Appellant simply comments, “Regardless of Jackson’s years of training and experience,

the discipline in which she was trained and in which she practices lacks the hallmarks of

scientific reliability.” Id. Appellant then asserts that the PCRA court did not address his

claim that “trial counsel should have challenged the weight of Jackson’s testimony once

she was permitted to offer her conclusions to the jury.”            Id.   For its part, the

Commonwealth counters with a cursory argument, noting, inter alia, that a Frye hearing

was unnecessary given that the admissibility of expert testimony regarding handwriting

analysis is specifically provided for in Section 6111. Commonwealth’s Brief at 31-32.

       Turning now to our disposition of these claims, we observe that, at Appellant’s

trial, there was a question regarding who authored the letter received by Agent Luikart.

In such circumstances, Subsection 6111(a)(2) deems relevant the opinions of experts,

like Jackson.    42 Pa.C.S. § 6111(a)(2).      Moreover, Subsection 6111(b) expressly

regards as competent Jackson’s method of determining that Appellant authored the

letter, i.e., the comparison of disputed handwriting to known examples of the

handwriting to be scrutinized for its authorship. Id. at § 6111(b). In the face of this rule,

we can discern no error in the PCRA court’s conclusion that there is no merit to

Appellant’s claim that trial counsel should have requested a Frye hearing to examine

the admissibility of Jackson’s testimony.




                                      [J-34-2017] - 17
       Moreover, Appellant has failed to establish that he was prejudiced by counsel’s

decision not to obtain an expert to aid in diminishing the weight of Jackson’s testimony.

At best, such an expert may have lessened the impact of Jackson’s scientific conclusion

that Appellant wrote the letter received by Agent Luikart.         However, in light of the

testimony of Meddings and Agent Luikart regarding Appellant’s scheme to have Ramos

killed, Appellant has failed to meet the third prong of the ineffective-assistance-of-

counsel standard that, but for counsel’s failure to hire an expert to refute the reliability of

handwriting analysis, a reasonable probability exists that the outcome of Appellant’s trial

would have been different. For these reasons, we conclude that the PCRA court did not

err by rejecting these claims.


 Issue IV: “Did the PCRA court err in denying Appellant’s claim that he was convicted
  and sentenced to death on the basis of inaccurate and unreliable forensic testimony,
 and that trial counsel was ineffective for failing to adequately investigate, develop, and
        present expert forensic testimony and evidence?” Appellant’s Brief at 5.


       During the course of Appellant’s trial, Wayne Ross, M.D., testified for the

Commonwealth. Trial Transcript at 86-122. Dr. Ross is the forensic pathologist who

performed autopsies on Jean, Victoria, and Elizabeth. Dr. Ross testified to a number of

topics, including the victims’ time of death and risks to which nine-month old Madison

was potentially exposed during the hours that she was unattended after the murders.

Id. at 98-101.    Under direct examination, the doctor opined that the victims died

between 4:00 a.m. and 4:30 a.m. on December 24, 2002. Id. at 98-99. As to the

dangers to Madison, Dr. Ross testified, inter alia, that: Madison did not receive her

medication for an ear infection, which left untreated could spread to the brain and cause

meningitis and death; and Madison could have been injured or killed by falling down

steps or eating shampoo or the like. Id. at 100.



                                      [J-34-2017] - 18
       Relevant to Dr. Ross’ testimony, Appellant presented two distinct issues in his

PCRA petition. Appellant first contended that Dr. Ross’ testimony was unreliable and,

thus, that presentation and consideration of this evidence violated his right to due

process.13 Specifically, regarding Dr. Ross’ time-of-death testimony, Appellant asserted

that “it was improper as a matter of forensic pathology to render an opinion to such a

narrow window of time - here, only 30 minutes.” PCRA Petition, 1/12/2012, at 224.

Appellant further highlighted that, during his testimony, Dr. Ross confirmed that the

coroner’s report indicated that all three bodies were in full rigor mortis at the time they

were discovered. Appellant, however, maintained that the coroner’s report makes no

mention of post-mortem changes to the victims, thereby calling into question Dr. Ross’

time-of-death testimony. Id. at 225.

       Discussing the same issue, Appellant also posited that Dr. Ross’ testimony about

risks to Madison was unreliable. Appellant stated that there was no evidence of record

demonstrating that Madison could crawl; yet, according to Appellant, much of Dr. Ross’

testimony was contingent on Madison being able to traverse some distance.

Additionally, Appellant took the position that Dr. Ross’ testimony that an ear infection

can result in death was pure speculation. Id. Under a separate and distinct issue,

Appellant claimed that trial counsel was ineffective for failing to obtain an expert to

challenge Dr. Ross’ testimony. Id. at 226-32.

       The PCRA court dismissed the due process claim without holding an evidentiary

hearing. The court found that the claim was not cognizable under the PCRA, essentially

because, on direct appeal, this Court held that the evidence admitted of record was

sufficient to support Appellant’s convictions and the aggravating circumstances found by

13
  In support of this claim, Appellant submitted the reports of Jonathan Arden, M.D., and
Richard Callery, M.D.



                                       [J-34-2017] - 19
the jury. PCRA Court Memorandum, 1/8/2013, at 54. The court, however, determined

that a hearing was necessary to dispose of Appellant’s separate claim of ineffective

assistance of counsel. Id. at 55. That hearing occurred on September 6, 2013, and trial

counsel was the only witness to testify. The PCRA court ultimately dismissed the claim,

reasoning that counsel thoroughly and effectively cross-examined Dr. Ross, thus

negating any need to rebut his testimony with expert testimony.                PCRA Court

Memorandum, 3/31/2014, at 12-14.

       In his brief to this Court, Appellant seems to have combined into one issue his

due process and ineffective-assistance-of-counsel claims. Appellant’s Brief at 36-42.

He offers a misguided argument that the PCRA court erred by rejecting his claims. Id.

at 42. Appellant initially notes that the PCRA court found his due process claim to have

been previously litigated. However, Appellant next incorrectly asserts that the PCRA

court dismissed his ineffective assistance of counsel claim on the basis that that the

claim was cumulative of other issues that Appellant presented in his PCRA petition. Id.

(citing to the PCRA court’s January 8, 2013, memorandum). In his only assertion of

PCRA court error, Appellant contends that his “claim of ineffective assistance is neither

waived nor previously litigated” and that, therefore, this Court should grant relief.14 Id.

       Contrary to Appellant’s summary, the PCRA court did not dismiss his ineffective-

assistance-of-counsel claim regarding Dr. Ross’ testimony in its January 8th

memorandum.        Instead, in that memorandum, the court granted Appellant an

evidentiary hearing on the issue.15       PCRA Court Memorandum, 1/8/2013, at 55.

14
   In response to Appellant, the Commonwealth offers an argument that effectively
mirrors the reasoning employed by the PCRA court in rejecting Appellant’s claims.
Commonwealth’s Brief at 32-33.
15
   In its January 8th memorandum, the PCRA court did comment that Appellant’s
ineffective-assistance-of-counsel claim appeared to be an attempt to “demonstrate a
cumulative effect in creating prejudice against [Appellant] during the guilt phase at trial.”
(continued…)

                                      [J-34-2017] - 20
Moreover, the PCRA court did not find that Appellant waived or previously litigated this

claim of ineffective assistance of counsel. Rather, as detailed above, the PCRA court

found that Appellant previously litigated his distinct due process claim regarding Dr.

Ross’ testimony. Id. at 54.

       As to Appellant’s claim that counsel rendered ineffective assistance, the court

ultimately found the claim meritless in its March 31, 2014, memorandum, opining that

trial counsel effectively cross-examined Dr. Ross and, thus, negated any need to rebut

his testimony with expert testimony.     PCRA Court Memorandum, 3/31/2014, at 12-14.

Because Appellant does not assign any error to the manner in which the PCRA court

actually disposed of his claims, he has failed to meet his burden of proving that the

PCRA court erred. See Brown, supra (“It is an appellant’s burden to persuade [an

appellate court] that the PCRA court erred and that relief is due.”); see also Com. ex rel.

Robinson by Robinson v. Robinson, 478 A.2d 800, 804 (Pa. 1984) (explaining that “the

burden is on the appellant, and not the appellate court, to demonstrate that the trial

court’s decree is, under the evidence, manifestly erroneous or based on an error of

law”). Accordingly, this issue warrants no relief.


   Issue V: “Did the PCRA court err in denying Appellant’s claim that the trial court’s
  refusal to suppress statements elicited outside the presence of counsel violated his
 constitutional rights, and trial counsel was ineffective for failing to properly litigate the
                               issue?” Appellant’s Brief at 5.



(…continued)
PCRA Court Memorandum, 1/8/2013, at 55. The court further commented that this
Court has held that “no number of failed claims may collectively attain merit if they could
not do so individually.” Id. (quoting Commonwealth v. Ly, 980 A.2d 61, 97 (Pa. 2009)).
Yet, the court clearly granted Appellant an evidentiary hearing on the issue. Id.
(“However, the Commonwealth has conceded to hold a hearing on this issue and we
therefore withhold disposition of this issue until a hearing is held.”).



                                      [J-34-2017] - 21
       Prior to his trial, Appellant filed a motion to suppress statements that he made to

James Meddings while they were both in prison. Appellant characterized Meddings as

an inmate acting as a state agent and claimed that his constitutional rights were violated

when he spoke with Meddings because, prior to their conversations, Appellant was not

given notice or the opportunity to invoke his rights to counsel and to remain silent. The

trial court denied the suppression motion, and in his direct appeal nunc pro tunc,

Appellant challenged the trial court’s ruling.

       This Court determined that Appellant’s claim failed, holding that it was

permissible for Meddings to question Appellant about soliciting Ramos’ murder, as

Appellant’s right to counsel had not yet attached with respect to that specific charge.

Wholaver, 989 A.2d at 896-97. We further held that the trial court properly determined

that Meddings was not a Commonwealth agent when he spoke to Appellant. Id. at 897

(quoting Trial Court Opinion, 4/21/2004, at 12).

       In his PCRA petition, Appellant reiterated his claim that his right to counsel was

violated when he spoke to Meddings in prison because: (1) his right to counsel had

attached when he made statements to Meddings (PCRA Petition, 1/12/2012, at 57-61);

(2) Meddings was acting as a government agent when he spoke with Appellant (id. at

61-62); and (3) Meddings deliberately elicited incriminating information from Appellant

(id. at 62-64). For these reasons, Appellant claimed that the trial court erred by denying

his motion to suppress. Id. at 64. In connection to this assertion of trial court error,

Appellant presented fairly generic claims of ineffective assistance of trial and appellate

counsel. Id. at 65-68.

       Appellant further developed his claim of ineffective assistance of trial counsel in

his supplemental and amended PCRA petition by highlighting that, at the suppression

hearing, Meddings testified that he began cooperating with law enforcement on March




                                      [J-34-2017] - 22
27, 2003.   Supplemental and Amended PCRA Petition, 4/27/2012, at 9.            Appellant

contended that motions Meddings filed in his federal criminal case proved this testimony

to be false, as the motions allegedly establish that Meddings had been cooperating with

local and federal authorities since his arraignment in federal court, which occurred on

December 30, 2002.16       Id.   Appellant further stated that several witnesses were

available at the time of the suppression hearing to testify that Meddings, in fact, was a

government agent when he spoke with Appellant in prison.17 See id. at 10 (stating that

witnesses “indicate that [M]eddings was a government agent”). In addition, Appellant

contended that, in March of 2012, Meddings admitted to his investigator that he had

obtained information from Appellant at the direction of the Commonwealth. Id. at 11-12.

      Appellant claimed in his amended and supplemental PCRA petition that the

Commonwealth violated Brady by failing to disclose the full extent of Meddings’

cooperation with law enforcement and by failing to correct Meddings’ allegedly false

testimony. Id. at 12-15. He further claimed that trial counsel was ineffective for failing

to review the filings in Meddings’ federal case and for failing to interview the

aforementioned inmates who were incarcerated with Appellant and Meddings. Id. at 15-

16. Appellant suggested that, had counsel taken these steps, Meddings’ testimony




16
  Appellant mistakenly states in his PCRA petition that Meddings was arraigned in
December of 2003. Supplemental and Amended PCRA Petition, 4/27/2012, at 9.
17
      In support of this statement, Appellant offered declarations from Andre West and
John Tharrett, both of whom spent time in prison with Appellant and Meddings.
Contrary to Appellant’s assertions, however, West and Tharrett did not state in their
declarations that Meddings was a government agent. Instead, West essentially
explained that Meddings successfully manipulated Appellant to acquire a reduced
sentence. Appendix to PCRA Petition, 1/12/2012, Tab 17, at ¶6. Tharrett merely
declared that Meddings kept tabs on Appellant, pried him for information, and got upset
if other inmates spoke to Appellant. Id., Tab 25, at ¶4.



                                    [J-34-2017] - 23
would have been excluded, which in turn would have created a reasonable likelihood

that the jury would have returned a different verdict. Id. at 16.

         The PCRA court denied these claims without holding an evidentiary hearing.

The court concluded that the underlying suppression claim had been previously litigated

on direct appeal, thus rendering his claims of trial court error and trial counsel

ineffectiveness not cognizable under the PCRA. PCRA Court Memorandum, 1/8/2013,

at 16.    The court also determined that appellate counsel did not render ineffective

assistance.18 Id. at 17.

         In his brief to this Court, Appellant reasserts the claims that he made in the

PCRA court, save for his claim that appellate counsel rendered ineffective assistance.

Appellant’s Brief at 43-52. Relevant to trial counsel, Appellant contends that counsel

was ineffective for improperly litigating his motion to suppress statements Appellant

made to Meddings by failing to review Meddings’ publicly available federal court filings

and by failing to contact inmates who observed Meddings’ coercive behavior toward

Appellant in prison.19 Appellant’s Brief at 49. In terms of any error committed by the


18
   The PCRA court did not address Appellant’s Brady claim. Although Appellant renews
his Brady claim in his brief to this Court (Appellant’s Brief at 51-52), he assigns no error
to the PCRA court with respect to this claim (Appellant’s Brief at 52-53).
19
   Appellant also maintains that trial counsel inappropriately limited “his admissibility
challenge to statements relating to the murder solicitation, as opposed to challenging all
of the many incriminating statements made by Appellant to Meddings.” Appellant’s Brief
at 49. In violation of Pa.R.A.P. 2119(c), Appellant fails to provide a citation to the
record as to where counsel allegedly limited his suppression request to statements
Appellant made to Meddings concerning only the solicitation of Ramos’ murder.
Moreover, a review of Appellant’s brief in support of his motion to suppress reveals that
counsel sought an order suppressing all of the statements Appellant made to all of the
inmates purportedly acting as government agents, including Meddings.                 See
Defendant’s Brief with Respect to Pre-Trial Motions, 1/23/2004, at 12 (“Accordingly, all
statements made to Commonwealth actors or government actors by Ernest Wholaver
after December 20, 2002 should be suppressed.”).



                                      [J-34-2017] - 24
PCRA court, Appellant simply asserts that this Court should grant relief because his

claim of ineffective assistance of trial counsel had not been previously litigated and was

ripe for review in the PCRA proceedings.20 Id.at 52-53 (citing to Commonwealth v.

Grant, 813 A.2d 726, 738 (Pa. 2002)).

         Initially, we agree with Appellant that, while he previously litigated the underlying

suppression issue, he did not previously litigate his wholly distinct legal claim of

ineffective assistance of counsel.      See Cox, supra. We, however, disagree with his

bald assertion that this oversight by the PCRA court entitles him to relief. See Tedford,

supra.

         As noted above, Appellant now believes that trial counsel should have

interviewed jailhouse witnesses West and Tharett and, apparently, that counsel should

have called them to testify at his suppression hearing. Yet, their declarations reveal that

they would not have testified that Meddings was a government agent. Rather, their

testimony would have suggested that Meddings manipulated Appellant to get

information to help Meddings’ cause. See, supra, at 23 n.17. Such testimony adds little

to Meddings’ suppression testimony, where he described the manner in which he

worked with the Commonwealth concerning Appellant’s case. N.T., 12/2/2003, at 38-

51.

         Moreover, at best, had trial counsel discovered the motions that Meddings filed in

federal court (which suggest that Meddings began cooperating with the Commonwealth

after his arraignment on December 30, 2002), counsel could have utilized those motions

to impeach Meddings’ suppression testimony that he began cooperating with the

Commonwealth in March of 2003. Appellant simply fails to sustain his burden to prove

20
   Relevant to this assertion of PCRA court error, the Commonwealth contends that
Appellant previously litigated his suppression claim and that previous counsel fully and
effectively litigated the suppression issue. Commonwealth’s Brief at 34.



                                       [J-34-2017] - 25
that, but for counsel’s alleged failures in this regard, the outcome of the proceeding

would have been different. Accordingly, this issue warrants no relief.


Issue VI: “Did the PCRA court err in denying Appellant’s claim that the Commonwealth
  violated his constitutional rights by failing to disclose exculpatory evidence relating to
     three central prosecution witnesses and failing to correct these witnesses’ false
  testimony, and that counsel was constitutionally ineffective for failing to preserve and
                   adequately litigate this issue?” Appellant’s Brief at 5.


        As noted above, during Appellant’s trial, the Commonwealth presented testimony

from Robert Marley, James Meddings, and Steve Stephens, all of whom spent time in

prison with Appellant after his arrest in late 2002. As will be discussed in more detail

below, Appellant contends, inter alia, that the Commonwealth violated Brady by failing

to disclose impeachment evidence concerning these witnesses, such as information

regarding their criminal histories. We will begin our analysis by providing a summary of

pertinent portions of these witnesses’ trial testimony.

1. Trial Testimony

        a. Marley

        Marley, who was Appellant’s cellmate in January of 2003, first spoke to police

regarding Appellant in February of 2003. Appellant’s trial took place in late August of

2004.    On direct examination, Marley testified that he currently was under parole

supervision for county sentences in both Dauphin and Cumberland counties.              Trial

Transcript at 592. Concerning his Dauphin County supervision, Marley stated that he

had been charged with seven counts of theft by deception but that he ultimately plead

guilty to only one count of that charge, for which he received a sentence of six months

of probation on September 11, 2003. Id. at 593. Marley’s testimony also revealed that

he previously had been convicted of tampering with records, forgery, and passing bad

checks. Id.



                                     [J-34-2017] - 26
      Marley further testified about his Cumberland County supervision. He stated

that, in 2003, he received only an 11.5 to 23-month sentence on multiple charges,

including tampering with the evidence, though he faced a maximum sentence of 49

years in prison for those charges. Id. at 593-94. Marley maintained that no government

official threatened him or made him any promises in exchange for him giving the police

statements about Appellant. Id. at 603-04.

      On cross-examination, Marley explained that he would be on parole until 2006,

as long as he followed his supervision orders, which he had difficulty accomplishing in

the past. Id. at 607. Marley also admitted to being a heroin addict and to committing

crimes to support his addiction, including forgery in 1999.     Id. at 608-11.   Due to

supervision revocations and new arrests, Marley faced resentencing for his forgery

conviction in November of 2003, and he asked the prosecutor in Appellant’s case,

Attorney Chardo, to help him get out of jail. Id. at 612-13. Marley acknowledged that:

his attorney filed a petition for release from incarceration, wherein Attorney Chardo

stated that he did not oppose Marley’s release; and Marley, in fact, was released from

prison on November 26, 2003. Id. at 613.      Marley also testified that Attorney Chardo

spoke on his behalf at his December 10, 2003, parole violation hearing and that,

following that hearing, he was released from parole and his case was closed. Id. at

613-14.   Marley specifically admitted that Attorney Chardo got him out of jail and

released from parole. Id. at 614.

      After further questioning Marley about the full extent of Attorney Chardo’s

assistance in his various criminal cases, id. at 614-20, Appellant’s counsel asked Marley

about his cooperation with the Pennsylvania Attorney General’s Office. Marley testified

that, after he was arrested by Agent Diller of the Attorney General’s Office on December

13, 2002, he began cooperating with the Attorney General in April of 2003. Id. at 620-




                                    [J-34-2017] - 27
22. Marley acknowledged that: he knew that he could get himself a good deal by giving

information to police; and, as a result of his cooperation with authorities, he was re-

paroled in one of his cases, the case was closed, and his sentence was reduced from

20 years of incarceration to six months of probation. Id. at 622. Marley also admitted to

sending a letter to Attorney Chardo in June of 2003, wherein he stated, inter alia, that

he had information about Appellant and requested help with his criminal charges and

with remaining incarcerated in Cumberland County Prison, rather than being transferred

back to Dauphin County Prison. Id. at 623-25.

       b. Stephens

       Stephens, who was housed in Appellant’s prison block from June 3rd through

June 20th of 2003, also testified as a trial witness for the Commonwealth. On direct

examination, he stated that he currently was on probation in Dauphin County and that

he would remain on probation until June of 2005. Id. at 542-43. On cross-examination,

Stephens explained that he had a pending criminal charge in Dauphin County when he

was in prison with Appellant. Id. at 549-50. Stephens admitted that: he first spoke to

police concerning Appellant on June 20, 2003; his Dauphin County charge was resolved

on June 23, 2003; and he was released from Dauphin County Prison on June 23 rd. Id.

at 549-52. Shortly thereafter, Stephens returned to jail in Cumberland County on a

parole violation and new charge. While in Cumberland County Prison, Stephens sent a

letter to Attorney Chardo on November 4, 2003, reminding Attorney Chardo that he

knew details regarding the murders and asking for assistance in exchange for the

information. Id. at 553-56. Stephens eventually testified that Attorney Chardo informed

him that he would “put in a good word” for Stephens to the Dauphin County Probation

Office. Id. at 583.

       c. Meddings




                                    [J-34-2017] - 28
       Meddings and Appellant also spent time together in the same cell block in

Dauphin County Prison, and as noted above, Meddings testified for the Commonwealth

at Appellant’s trial. On direct examination, Meddings explained that he was arrested by

federal authorities in December of 2002 and was incarcerated at Dauphin County

Prison.   Id. at 657-58.   While he faced the possibility of two 20-year sentences,

Meddings received only a seven-year sentence, which he was serving in a federal

prison camp.21     Id.   Meddings testified at length regarding his cooperation with

government authorities in Appellant’s murder investigation. Id. at 665-74.

       Appellant’s counsel further questioned Meddings about his federal charges and

confirmed that he could have received up to 40 years in prison on those charges. Id. at

674-75. Meddings acknowledged that he was aware of Federal Regulation 5-k-1, which

apparently allows for lesser sentences if a defendant cooperates with law enforcement,

and admitted that he benefitted from this program by cooperating with authorities in

Appellant’s case. Id. at 676-77. Meddings also acknowledged that his sentence could

be further reduced if he continued to participate in Appellant’s prosecution; he

specifically admitted that he may receive an additional sentence reduction depending on

Attorney Chardo’s opinion of his trial testimony in Appellant’s case. Id. at 678-80.

2. PCRA Proceedings

       In his PCRA petition, Appellant acknowledged, to some extent, that: trial counsel

utilized the aforementioned impeachment evidence at trial to elicit testimony from all

three of these witnesses; the evidence and testimony demonstrated that the witnesses

were convicted criminals cooperating with government officials in this case; and their

cooperation led to beneficial treatment, which called their credibility into question.

21
  During cross-examination, Meddings testified that he was sentenced in February of
2004. Trial Transcript at 679.



                                     [J-34-2017] - 29
Appellant nonetheless contended that the Commonwealth violated Brady by failing to

disclose to the defense similar (and, in some instances, seemingly overlapping)

impeachment evidence concerning these witnesses. PCRA Petition, 1/12/2012, at 103-

14.

       For instance, Appellant recognized that, “[a]t trial, it was revealed on cross-

examination that Marley cooperated with the Pennsylvania Attorney General’s Office in

April of 2003 in exchange for leniency in his own case.” Id. at 106. Appellant, however,

contended that the Commonwealth violated Brady by failing to disclose that Marley also

cooperated with the Commonwealth in a 1992 drug case. Id. (citing Commonwealth v.

Marley, No. 215 CA 1992 (York County)).

       Regarding an alleged Brady violation involving Stephens, despite acknowledging

all of the evidence and testimony detailed above and the fact that Stephens stated at

trial that Attorney Chardo never promised him anything (see, e.g., Trial Transcript at

553), Appellant surmised that the circumstances strongly suggest that Attorney Chardo,

in fact, promised Stephens leniency in exchange for his cooperation and that the

Commonwealth violated Brady by failing to disclose this alleged deal. PCRA Petition,

1/12/2012, at 114.

       As an example of an alleged Brady violation relating to Meddings, Appellant

recognized that Meddings testified at trial that his cooperation in Appellant’s case led to

a reduction in his sentence in his federal case, but he argued that the Commonwealth

violated Brady by failing to inform Appellant that Meddings’ federal sentence was further

reduced due to his cooperation with the Federal Bureau of Investigation concerning

drug trafficking in West Virginia. Id. at 110-11.

       In the alternative, Appellant argued that, if trial counsel was aware of all of the

allegedly undisclosed Brady material or failed to obtain and use it to impeach these




                                      [J-34-2017] - 30
witnesses, then counsel rendered ineffective assistance. Id. at 121-24. On September

4th and 5th of 2014, the PCRA court held a hearing to address, inter alia, these Brady

and ineffective-assistance-of-counsel claims.      Among others, Marley, Meddings,

Stephens, and Attorney Chardo testified at the hearing. Thereafter, the PCRA court

rejected Appellant’s claims in its September 22, 2015, memorandum.         PCRA Court

Memorandum, 9/22/2015, at 9-21.

       According to the court, the Commonwealth conceded that it inadvertently did not

disclose to Appellant that Marley had been convicted of a summary retail theft. Id. at

11-12. The PCRA court deemed that error harmless, reasoning that any prejudice

Appellant may have suffered as a result of that error was de minimus. Id. at 12. As to

the remainder of Appellant’s Brady claims involving Marley, relying primarily on Attorney

Chardo’s hearing testimony and related exhibits, the court concluded that the

Commonwealth did not violate Brady, as claimed by Appellant. Id. at 12-16. In the

process of reaching this conclusion, the court also found meritless Appellant’s claims of

ineffective assistance of counsel. Id.

       The court similarly determined that the Commonwealth met its Brady obligations

with regard to Stephens and Meddings and that trial counsel did not render ineffective

assistance in his questioning of these witnesses, essentially because counsel employed

a reasonable strategy by thoroughly and successfully cross-examining the witnesses at

trial. Id. at 16-21.

3. Arguments to this Court

       In his brief to this Court regarding these contentions, Appellant reiterates his

various Brady and ineffective-assistance-of-counsel claims, and he makes a variety of

allegations of error regarding the manner in which the PCRA court disposed of these

issues. Appellant’s Brief at 53-67. Appellant contends, inter alia, that the PCRA court




                                     [J-34-2017] - 31
erred by:    addressing his claims in isolation rather than considering the cumulative

impact of all of the allegedly undisclosed evidence; making a number of unsupported

findings of fact; and failing to address several of his assertions. Id. at 64-67. For its

part, the Commonwealth offers an argument that essentially mirrors the rationale

employed by the PCRA court in rejecting Appellant’s claims. Commonwealth Brief at

36-41.

4. Discussion

         Before discussing the merits of these claims, we pause to address, again, the

troubling manner in which Appellant presents issues and arguments throughout his brief

to this Court. By way of example, in an attempt to bolster his Brady claims, Appellant

states that, in exchange for Meddings’ cooperation in Appellant’s case, “Meddings was

assured that his mother and girlfriend would not be charged” in connection to his federal

drug case. Appellant’s Brief at 58 (citing N.T., 9/5/2014, at 169-71). Appellant then

baldly asserts that this “promise was honored, yet never disclosed to trial counsel.” Id.

         What is most disconcerting regarding this averment is that Appellant

misrepresents the record.       In support of his statement regarding the alleged deal

between Meddings and presumably someone from law enforcement, Appellant cites to

a portion of Meddings’ testimony at the September 5, 2014, PCRA hearing. Appellant’s

Brief at 58 (citing N.T., 9/5/2014, at 169-71). A review of that portion of the transcript,

however, reveals that at no point was Meddings asked, nor did he ever testify, about a

deal regarding his cooperation in Appellant’s case in exchange for his fiancée and

mother avoiding criminal charges. This is but one example of how the advocacy in

Appellant’s brief has hampered this Court’s review of his myriad issues on appeal.

Despite these deficiencies, we dispose of Appellant’s Brady and ineffective-assistance-

of-counsel claims as follows.




                                      [J-34-2017] - 32
       The crux of the Brady rule is that due process is offended when the prosecution

withholds material evidence favorable to the accused. Commonwealth v. Weiss, 81

A.3d 767, 783 (Pa. 2013). The Brady rule extends to impeachment evidence including

any potential understanding between the prosecution and a witness, because such

information is relevant to the witness’ credibility. Id. To establish his alleged Brady

violations, Appellant had to prove that the Commonwealth willfully or inadvertently

suppressed impeachment evidence and that prejudice ensued. Id.

       Regarding the prejudice prong of this standard, “favorable evidence is material,

and constitutional error results from its suppression by the government, if there is a

reasonable probability that, had the evidence been disclosed to the defense, the result

of the proceeding would have been different.” Id. (citations omitted). “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. at

783-84 (citation omitted).   “In determining if a reasonable probability of a different

outcome has been demonstrated, ‘[t]he question is not whether the defendant would

more likely than not have received a different verdict with the evidence, but whether in

its absence he received a fair trial, understood as a trial resulting in a verdict worthy of

confidence.’”   Id. at 784 (citations omitted).   “The mere possibility that an item of

undisclosed information might have helped the defense, or might have affected the

outcome of the trial, does not establish materiality in the constitutional sense.”       Id.

(citation omitted).   Moreover, as explained above, for purposes of his claims of

ineffective assistance of counsel, Appellant was required to demonstrate, inter alia, that

he suffered prejudice as a result of counsel’s deficient performance, “that is, a

reasonable probability that but for counsel’s act or omission, the outcome of the

proceeding would have been different.” Cooper, 941 A.2d at 664.




                                     [J-34-2017] - 33
       Assuming    arguendo     that    the   Commonwealth     failed   to   disclose   the

aforementioned impeachment evidence, there is perhaps some possibility that the

evidence would have been favorable to Appellant’s case. However, Appellant has failed

to meet his burden of demonstrating the necessary level of prejudice to establish an

overarching Brady violation. As suggested above, through discovery, trial counsel was

able to gather evidence which revealed that Marley, Stephens, and Meddings were

convicted criminals with ongoing legal issues who had incentives to provide information

to the Commonwealth, and that the witnesses could and, to some extent, did benefit

from cooperating with the Commonwealth in this case.

       The record indicates that counsel utilized this evidence to challenge forcefully

these witnesses’ credibility. Indeed, counsel seized upon the impeachment evidence

and the witnesses’ trial testimony during his guilt-phase closing arguments, where he

attacked the jailhouse witnesses’ credibility and characterized them as criminals eager

to assist the Commonwealth for their personal benefit. Trial Transcript at 1034-40; id. at

1046-49. Given the breadth of the impeachment evidence disclosed, discovered and

used effectively, anything unknown to the defense can be characterized as de minimus

and would have been cumulative.         There is no reasonable potentiality that another

example or two of these witnesses’ rewards for their cooperation would have changed

the jurors’ view of their credibility. For these reasons, we are unpersuaded that, in the

absence of any further impeachment evidence regarding these witnesses, Appellant did

not receive a fair trial. In other words, Appellant has failed to demonstrate that, in the

absence of this evidence, the jury’s verdicts are unworthy of confidence.

       Concomitantly, to the extent that trial counsel knew of or should have discovered

any of this alleged Brady material and failed to utilize it to Appellant’s satisfaction, we

discern no prejudice to Appellant, as that term is understood within the ineffective-




                                       [J-34-2017] - 34
assistance-of-counsel standard, for all of the same reasons explored in our rejection of

Appellant’s due process/Brady contentions.         Because counsel thoroughly attacked

these witnesses’ credibility as described above, we are unconvinced that, but for any

failure by counsel to undermine further these witnesses’ credibility, there is a

reasonable probability that the outcome of Appellant’s trial would have been different.

This issue, therefore, warrants no relief.


  Issue VII: “Did the PCRA court err in denying Appellant’s claim that the prosecutor
     engaged in repeated acts of misconduct pretrial and at trial in violation of his
 constitutional rights, [and] that prior counsel were ineffective for failing to preserve and
                   adequately litigate this issue?” Appellant’s Brief at 5.


       In his PCRA petition and brief to this Court, Appellant alleges that, pre-trial and

during trial, the prosecutor committed a litany of acts which qualify as misconduct.

PCRA Petition, 1/12/2012, at 234-37; Appellant’s Brief at 67-70.           Several of these

claims of misconduct are re-stylized issues that Appellant raised elsewhere in his

petition and appellate brief. For instance, under Appellant’s “Issue VI,” we rejected his

argument that the Commonwealth violated Brady by failing to disclose that the

prosecutor allegedly made deals with jailhouse witnesses who testified at Appellant’s

trial. Supra at 26-35. In argument on the present issue, Appellant baldly asserts that

this failure-to-disclose constitutes prosecutorial misconduct. PCRA Petition, 1/12/2012,

at 234-35; Appellant’s Brief at 68.     Appellant also recasts the previously discussed

claims regarding the expert trial testimony of Kersten Jackson (handwriting analysis

expert) and Dr. Ross (pathologist), see supra at 14-21, by now suggesting that the

prosecutor committed misconduct by presenting these witnesses’ allegedly unreliable

forensic testimony. PCRA Petition, 1/12/2012, at 235; Appellant’s Brief at 68-69.

       Appellant then bolsters his claims of prosecutorial misconduct by averring that,

during closing arguments, the prosecutor “argued well beyond the bounds of the


                                      [J-34-2017] - 35
evidence, misstated the law and improperly vouched for the credibility of

Commonwealth witnesses.” PCRA Petition, 1/12/2012, at 235; Appellant’s Brief at 69.

Lastly, Appellant, in cursory fashion, takes the position that trial and appellate counsel

rendered ineffective assistance by failing to raise or litigate properly these claims of

prosecutorial misconduct. PCRA Petition, 1/12/2012, at 237-39; Appellant’s Brief at 70-

71. In response, the Commonwealth argues, in part, that several of Appellant’s claims

of prosecutorial misconduct are waived because he failed to develop them properly. 22

Commonwealth’s Brief at 41-42.

       Appellant is not entitled to relief on these claims.       The Rules of Appellate

Procedure require appellants to support their arguments with pertinent discussion and

citation to authority. Pa.R.A.P. 2119(a). Contrary to this rule, Appellant’s arguments

are undeveloped and are supported, in significant part, by references to arguments

made elsewhere in his brief. See, e.g., Appellant’s Brief at 68 (“As argued above in

Claim VI, the Commonwealth made secret deals with at least three jailhouse

cooperators to gain their testimony against Appellant.”). Regarding citation to pertinent

authority, Appellant’s brief makes passing mention of only one proposition of law,

namely, that courts “must consider the ‘cumulative effect’ of each instance of

misconduct on Appellant’s trial.”23 Appellant’s Brief at 68. While this principle may be

true, it fails to lend legal support to any of the individual instances of misconduct alleged

22
   The PCRA court rejected Appellant’s claims of prosecutorial misconduct without
holding an evidentiary hearing. PCRA Court Memorandum, 1/8/2013, at 55-58. Given
the manner in which we dispose of this issue, we need not summarize the court’s
reasons for rejecting the claims.
23
    In support of this proposition of law, Appellant provides an erroneous citation, as
follows: “Commonwealth v. Anderson, 38 A.3d 828, 839 (Pa. 2011).” Appellant, thus,
represents that Anderson is an opinion from this Court, when in fact the opinion in
Anderson is the product of the Superior Court.



                                      [J-34-2017] - 36
by Appellant, none of which are facially meritorious. Aggregating these undeveloped

claims does not transform them into claims worthy of this Court’s intervention. Having

failed to offer a developed argument for any specific instance of prosecutorial

misconduct and having failed to raise a persuasive contention of cumulative prejudice,

Appellant’s arguments fail. This issue, therefore, warrants no further consideration.


  Issue VIII: “Did the PCRA court err in denying Appellant’s claim that the trial court
improperly struck a potential juror for cause, and that appellate counsel was ineffective
  for failing to raise and litigate this issue on direct appeal?” Appellant’s Brief at 5-6.


       Richard Badesso was a potential juror for Appellant’s trial. When questioned by

the prosecutor during voir dire, Badesso indicated that he had a moral, religious, and

ethical belief that would prevent him from considering the death penalty. N.T., 6/2/2004,

at 149. The prosecutor asked Badesso, “Is your opposition to the death penalty such

that you would feel morally compelled, in spite of the law, to vote against the death

penalty regardless of the facts of the case?” Id. Badesso responded, “It would be

difficult for me morally to do that, yes.” Id. He further expressed that his moral beliefs

would substantially impair his ability to discharge his duty as a juror if the law called for

the imposition of the death penalty. Id. at 150-51. Accordingly, the prosecutor moved

to excuse Badesso for cause. Id. at 151.

       When questioned by Appellant’s counsel, Badesso explained that he thought he

would be able to follow directions and guidelines but that it would be difficult for him to

impose the death penalty. Id. Badesso became confused when trial counsel explained

how Badesso would be required to discharge his duties, but after additional explanation,

Badesso stated that he could probably impose the death penalty in a case like the

Oklahoma City bombing. Id. at 151-53. When trial counsel asked Badesso whether he

would have to make his decision based upon the specific case and evidence, he



                                      [J-34-2017] - 37
responded, “Yes.”    Id. at 153.   Trial counsel, therefore, opposed the challenge for

cause; however, the trial court ultimately granted the Commonwealth’s motion and

excused Badesso. Id. at 153-54. Appellant did not challenge this determination on

direct appeal.

      In his PCRA petition, Appellant claimed that appellate counsel was ineffective for

failing to argue on direct appeal that the trial court erred by excusing Badesso for cause.

PCRA Petition, 1/12/2012, at 124-34. In terms of the arguable merit prong of his claim,

Appellant primarily relied upon Witherspoon v. Illinois, 391 U.S. 510, 522 (1968),

wherein the United States Supreme Court held that “a sentence of death cannot be

carried out if the jury that imposed or recommended it was chosen by excluding

veniremen for cause simply because they voiced general objections to the death

penalty or expressed conscientious or religious scruples against its infliction.” Appellant

posited that Badesso’s answers to trial counsel’s questions revealed that he could set

aside his personal beliefs regarding the death penalty and follow the law as instructed.

PCRA Petition, 1/12/2012, at 130-31.         Thus, in Appellant’s view, the trial court

improperly excluded Badesso from the jury as he simply voiced personal objections to

the death penalty. Id. at 132.

      The PCRA court disposed of this issue without holding an evidentiary hearing. In

so doing, the court observed that this Court has consistently held that it is not

unconstitutional to exclude potential jurors who are morally opposed to the death

penalty.    PCRA Court Memorandum, 1/8/2013, at 29-30 (citing, inter alia,

Commonwealth v. Hudson, 314 A.2d 231 (Pa. 1974)).            Moreover, according to the

PCRA court, the United States Supreme Court has abandoned the Witherspoon

standard in favor of the view that “a juror may not be challenged for cause based on his

views about capital punishment unless those views would prevent or substantially




                                     [J-34-2017] - 38
impair the performance of his duties as a juror in accordance with his instructions and

his oath.” PCRA Court Memorandum, 1/8/2013, at 30 (quoting Adams v. Texas, 448

U.S. 38, 45 (1980)) (emphasis added by the PCRA court). The PCRA court opined that

the trial court properly struck Badesso for cause because he stated that his beliefs

regarding the death penalty would substantially impair his ability to impose the death

penalty, even if the law called for such a sentence. Id.

       In his brief to this Court, Appellant renews his claim that appellate counsel was

ineffective for failing to argue on direct appeal that the trial court erred by excusing

Badesso for cause. Appellant’s Brief at 72-74. In terms of the PCRA court’s rationale

for rejecting this claim, Appellant submits that the “court misinterpreted the law and

insufficiently examined the relevant facts.” Id. at 74. As to the law, Appellant contends

that the PCRA court improperly relied upon cases from this Court, such as Hudson.

According to Appellant, those cases are irrelevant to this matter because the juries in

those cases imposed sentences of life in prison, not death. Id. Regarding the facts,

Appellant insists that the PCRA court ignored that, when questioned by trial counsel,

Badesso expressed that he would be able to act in accordance with the law and his

oath. Id. at 74-75. The Commonwealth, on the other hand, takes the position that

Badesso stated that he believed his ability to discharge his duty as a juror would be

substantially impaired if the law called for the death penalty; accordingly, in the

Commonwealth’s view, the trial court properly excused him for cause. Commonwealth’s

Brief at 44.

        As this Court recently explained, the United States Supreme Court has “clarified

that an individual may be excused for cause whenever his views on capital punishment

‘would prevent or substantially impair the performance of his duties as a juror in

accordance with his instructions and his oath.’” Commonwealth v. Baumhammers, 92




                                     [J-34-2017] - 39
A.3d 708, 740 (Pa. 2014) (quoting Wainwright v. Witt, 469 U.S. 412, 424 (1985)). This

Court has elaborated that a “juror’s bias need not be proven with unmistakable clarity.”

Baumhammers, 92 A.3d at 741 (quoting Commonwealth v. Morales, 701 A.2d 516, 525

(Pa. 1997)). Importantly, “the decision whether to disqualify a juror for cause lies within

the sound discretion of the trial court and error will not be found absent an abuse of

discretion.”24 Baumhammers, 92 A.3d at 740.

         Badesso’s responses during voir dire demonstrate that his moral beliefs would

substantially impair his ability to discharge his duty as a juror if the law called for the

imposition of the death penalty. N.T., 6/2/2004, at 149. This undeniably meets the Witt

standard for disqualification of a juror in a capital case. To the extent that Badesso’s

responses were equivocal, we are satisfied that the trial court appropriately exercised its

discretion by resolving any credibility issues and by granting the Commonwealth’s


24
     This Court noted the following in Baumhammers:
         In Witt, the Supreme Court clarified that the governing standard, whether
         the juror’s views would prevent or substantially impair the performance of
         his duties as a juror in accordance with his instructions and his oath:
           does not require that a juror’s bias be proved with unmistakable
           clarity. This is because determinations of juror bias cannot be
           reduced to question-and-answer sessions which obtain results in the
           manner of a catechism. What common sense should have realized
           experience has proved: many veniremen simply cannot be asked
           enough questions to reach the point where their bias has been made
           unmistakably clear; these veniremen may not know how they will
           react when faced with imposing the death sentence, or may be
           unable to articulate, or may wish to hide their true feelings. Despite
           this lack of clarity in the printed record, however, there will be
           situations where the trial judge is left with the definite impression that
           a prospective juror would be unable to faithfully and impartially apply
           the law. [T]his is why deference must be paid to the trial judge who
           sees and hears the juror.
Baumhammers, 92 A.3d at 741 n.24 (quoting Witt, 469 U.S. at 424-25).



                                       [J-34-2017] - 40
motion to excuse Badesso for cause. See Baumhammers, 92 A.3d at 742 (explaining

that venirepersons’ “equivocal answers and serious apprehensions about imposing the

death penalty . . . are adequate . . . to support a conclusion by the trial court that the

Witt standard was satisfied - particularly in light of the deference accorded to the

common pleas court in these types of decisions”); Commonwealth v. Gibson, 951 A.2d

1110, 1129–30 (Pa. 2008) (agreeing with the Commonwealth’s position that, when a

trial court is called upon to determine whether to excuse a juror for cause when death-

qualifying a jury, “it was within the trial court’s discretion to resolve the credibility issue

arising from the prospective juror’s contradictory responses”).          For these reasons,

Appellant’s claim that appellate counsel rendered ineffective assistance fails for lack of

arguable merit.


    Issue IX.: “Did the PCRA court err in denying Appellant’s claim that the trial court
    denied his right to present a defense and violated Pa.R.E. 803(2) by excluding an
  ‘excited utterance’ made by Appellant, and that appellate counsel was ineffective for
                  failing to federalize this claim?” Appellant’s Brief at 6.


          Appellant’s brother, Scott, testified for the Commonwealth at trial. His testimony

revealed that, on the night of the murders, he and Appellant drove from their home in

Cambria County to Jean’s residence in Middletown.            Upon arriving at the home in

Middletown, Appellant exited the vehicle, and Scott remained behind. During cross-

examination, Appellant’s counsel elicited testimony from Scott about Appellant’s

demeanor when he returned to the vehicle. According to Scott, Appellant was nervous

and upset. Trial Transcript at 409. Counsel then asked Scott if Appellant said anything

to him.

       At that point, the trial court held a sidebar discussion. The prosecutor reminded

the court that, pre-trial, it had ruled as inadmissible a statement that Scott previously

had attributed to Appellant at the time he re-entered the vehicle, specifically, “I only


                                       [J-34-2017] - 41
looked in the window, and you won’t believe what I saw[.]” Id. at 410. Trial counsel

argued that the statement was admissible under the excited utterance exception to the

hearsay rule. Id. The trial court allowed Appellant’s counsel the opportunity to lay a

foundation for his question. Counsel attempted to do so and eventually asked Scott

again if Appellant said something to him when he returned to the vehicle. Id. at 413.

The Commonwealth objected, and the court sustained the objection. Id.

       On direct appeal to this Court, Appellant argued that the trial court erred by

precluding him from introducing the statement Appellant allegedly made to Scott under

the present sense impression or excited utterance exceptions to the hearsay rule.

Wholaver, 989 A.2d at 906.        Because Appellant failed to argue the present sense

impression exception at trial, we found that portion of his argument to be waived. Id. at

906 n.19. As to Appellant’s argument regarding the excited utterance exception, this

Court concluded that the trial court did not abuse its discretion by excluding this

statement. Id. at 907.

       In his PCRA petition, Appellant contended that appellate counsel “was ineffective

for failing to raise and litigate the federal constitutional grounds for admissibility of”

Appellant’s alleged statement to Scott. PCRA Petition, 1/12/2012, at 175. The PCRA

court denied this claim without holding an evidentiary hearing.       The court highlighted

that Appellant previously litigated the underlying issue of the admissibility of his

statement on direct appeal and that Appellant failed to assert what federal constitutional

grounds his appellate counsel could have raised on direct appeal.              PCRA Court

Memorandum, 1/8/2013, at 40-41.

       In his brief to this Court, Appellant asserts that appellate counsel failed to argue

that the trial court’s ruling violated his constitutional rights to due process and to present

a defense. Appellant’s Brief at 76. He also seems to suggest that appellate counsel




                                      [J-34-2017] - 42
should have argued that his statement was admissible because it was probative of his

claim of innocence.       Id. at 76-77.   The Commonwealth maintains, inter alia, that

Appellant has waived this issue by failing to develop it appropriately. Commonwealth’s

Brief at 45.

       Appellant fails to appreciate that trial counsel’s sole argument at trial was that

Appellant’s alleged statement to Scott was admissible as an excited utterance. Trial

counsel did not seek admission of this statement under the various theories that

Appellant now presents.          Thus, had appellate counsel raised those theories of

admissibility on appeal, this Court would have deemed them waived. Pa.R.A.P. 302(a)

(“Issues not raised in lower court are waived and cannot be raised for first time on

appeal.”).     Accordingly, Appellant’s claim that appellate counsel was ineffective for

failing to pursue these issues on direct appeal lacks arguable merit.


 Issue X: “Did the PCRA court err in denying Appellant’s claim that he was denied due
  process because the court failed to instruct the jury that Scott Wholaver was a corrupt
   and polluted source, and by giving a defective reasonable doubt instruction, and that
      trial counsel was ineffective in relation to these errors?” Appellant’s Brief at 6.


       Under this issue, Appellant raises two claims of ineffective assistance of trial

counsel, both relating to the trial court’s guilt-phase instructions to the jury.   More

specifically, Appellant contends that trial counsel rendered ineffective assistance by

failing to request that the trial court give the jury a “corrupt and polluted source”

instruction regarding Scott’s trial testimony. In addition, Appellant maintains that the

trial court’s “reasonable doubt” instruction was erroneous and that counsel was

ineffective for failing to object.

1. Corrupt and Polluted Source Jury Instruction

       As noted above, Appellant’s brother Scott testified for the Commonwealth at trial.

In short, Scott’s testimony revealed, inter alia, that he accompanied Appellant on the


                                       [J-34-2017] - 43
night and morning of the murders, though Scott maintained at trial that he did not know

that Appellant killed the victims. Prior to Appellant’s trial, Scott pled guilty to three

counts of third-degree murder and to burglary and criminal conspiracy, in connection

with the killings of Jean, Victoria, and Elizabeth.

         In his PCRA petition, Appellant took the position that, because Scott was an

accomplice to the murders, trial counsel was ineffective for failing to ask the trial court to

give the jury a “corrupt and polluted source” instruction regarding Scott’s trial testimony.

PCRA Petition, 1/12/2012, at 208-11.           Such an instruction is required when an

accomplice’s testimony implicates the defendant; the instruction informs the jury “that

the accomplice is a corrupt and polluted source whose testimony should be viewed with

great caution.”     Commonwealth v. Smith, 17 A.3d 873, 906 (Pa. 2011) (quoting

Commonwealth v. Chmiel, 639 A.2d 9, 13 (Pa. 1994)). This instruction is necessary if

the trial evidence is sufficient to present an inference that a Commonwealth witness was

an accomplice.25 Smith, 17 A.3d at 906.



25
     The Crimes Code defines “accomplice” as follows:
         (c) Accomplice defined.--A person is an accomplice of another person in
         the commission of an offense if:

           (1) with the intent of promoting or facilitating the commission of the
           offense, he:

              (i) solicits such other person to commit it; or

              (ii) aids or agrees or attempts to aid such other person in
              planning or committing it; or

           (2) his conduct is expressly declared by law to establish his
           complicity.

18 Pa.C.S. § 306.




                                       [J-34-2017] - 44
          The PCRA court rejected this claim without holding an evidentiary hearing. The

court first reasoned that, because Scott was not an accomplice to the murders, there

was no need to provide the jury with a “corrupt and polluted source” instruction. PCRA

Court Memorandum, 1/8/2013, at 51-52. The court also concluded that the instruction

was unnecessary because Scott’s testimony was corroborated by other evidence

presented at trial. Id. (citing Commonwealth v. Johnson, 416 A.2d 1065, 1068 (Pa.

Super. 1979) (explaining that the “corrupt and polluted source” instruction “pertains only

to the uncorroborated testimony of an accomplice”)).

          In his brief to this Court, Appellant contends that the PCRA court erred by

concluding that Scott was not an accomplice to the murders. Appellant’s Brief at 81.

Appellant, however, fails to address the PCRA court’s additional conclusion that a

“corrupt and polluted source” instruction was unnecessary because Scott’s testimony

was corroborated by other evidence of record.26 Putting aside Appellant’s failure in this

regard and assuming arguendo that Appellant’s claim has arguable merit, for the

reasons that follow, Appellant’s bald assertion of prejudice does not entitle him to PCRA

relief.    See Appellant’s Brief at 80 (“Counsel’s failure with regard to these charges

prejudiced Appellant.      Had the jury been charged correctly, there is a reasonable

probability of a different outcome.”).

          As an initial matter, Scott’s testimony on both direct and cross-examination fully

apprised the jury that he had an interest in testifying for the Commonwealth.

Specifically, Scott’s testimony on direct examination revealed that he had entered into a

plea agreement whereby he agreed to plead guilty to three counts of third-degree

murder and to one count each of burglary and criminal conspiracy. Trial Transcript at

26
  The Commonwealth’s argument tracts the PCRA court’s rationale for rejecting
Appellant’s claim. Commonwealth’s Brief at 45-46.



                                         [J-34-2017] - 45
320-21. For one count of third-degree murder, Scott already had received a sentence

of 12.5 to 25 years in prison, and his sentences on the remaining counts remained

pending. Id.

       During cross-examination, Scott conceded that, as part of his plea agreement, he

was required to testify for the Commonwealth and that, if the prosecutor found his trial

testimony to be untruthful, then his plea agreement would be cancelled. Id. at 401-03

and 430. Scott also testified that, if his testimony satisfied the prosecutor, then his

sentences on his remaining charges would run concurrently with his already-

established sentence of 12.5 to 25 years in prison; thus, Scott acknowledged that his

agreement contemplated that he would receive an aggregate sentence of 12.5 to 25

years in prison, despite that he otherwise faced up to 160 years in prison. Id. at 432-33.

       In addition to the jury being aware of Scott’s interest in testifying for the

Commonwealth, the trial court provided the jury with general instructions regarding how

to assess witnesses’ testimony. For instance, the court instructed the jury that they

were the sole judges of the credibility of witnesses and that they must decide whether to

believe witnesses’ testimony. Id. at 1100. In providing factors for the jury to consider

when assessing the credibility of a witness, the court instructed the jury to contemplate,

inter alia, whether the witness had “any interest in the outcome of the case, any bias,

prejudice, or other motive that may affect his testimony including the fact that they had

entered into a plea bargain as part of their indication that they would testify in this case.”

Id. at 1100-01. We further observe that the trial court instructed the jury that Appellant

was charged with entering into a conspiracy with Scott. Id. at 1121-24.

       Given the trial court’s instructions to the jury and the fact that the jury was fully

aware of Scott’s interest in testifying for the Commonwealth, we conclude that Appellant

has failed to establish that, but for counsel’s failure to seek and obtain a “corrupt and




                                      [J-34-2017] - 46
polluted source” jury instruction, there was a reasonable probability that the outcome of

his trial would have been different. See also Smith, 17 A.3d at 904-07 (concluding that,

in light of the totality of the jury charge and the trial evidence demonstrating the

appellant’s accomplices’ interest in testifying for the Commonwealth, the appellant failed

to establish the prejudice prong of his claim that appellate counsel was ineffective for

not pursuing a claim regarding a “corrupt and polluted source” instruction).

Consequently, this claim of ineffective assistance of counsel warrants no relief.

2. Reasonable Doubt Jury Instruction.

      The trial court provided the jury with a fairly lengthy instruction regarding the

Commonwealth’s burden to prove Appellant guilty beyond a reasonable doubt. Trial

Transcript at 1097-99.     Regarding the concept of “reasonable doubt,” the court

explained as follows.

              Although the Commonwealth has the burden of proving the
      Defendant guilty, this does not mean they must prove their case beyond
      all doubt or to a mathematical certainty, nor must it demonstrate the
      complete impossibility of innocence. A reasonable doubt is a doubt that
      would restrain a reasonable careful and sensible person from acting upon
      a matter of importance in his or her own affairs. A reasonable doubt must
      fairly arise out of the evidence that was presented or out of the lack of
      evidence presented with respect to some element of the crime.

             A reasonable doubt must be a real doubt. It may not be an
      imagined one, nor may it be a doubt manufactured to avoid carrying out
      an unpleasant duty. A reasonable doubt is not merely an imagined or
      passing fancy that may come into the minds of a juror. It must be a doubt
      arising from the evidence that is substantial and well founded on reason,
      thinking and common sense. A reasonable doubt is something
      different and much more serious than a possible doubt.
Id. at 1098 (emphasis added).

      In his PCRA petition, Appellant maintained that this instruction was improper in

several respects and that trial counsel was ineffective for failing to object to the

instruction. PCRA Petition, 1/12/2012, at 212-15. Appellant’s most prominent argument



                                     [J-34-2017] - 47
regarding the instruction was that the court erred by utilizing the word “restrain,” as

emphasized above, rather than “hesitate.” Id. at 213-14. However, relevant to this

appeal, Appellant also added a cursory argument that the court erred by stating that a

doubt must be “substantial” and by explaining that a “reasonable doubt is something

different and much more serious than a possible doubt.”           Id. at 214.    Appellant

contended that this portion of the instruction amounted to a requirement that the jury

had to be certain that Appellant was innocent to acquit him.         Id.   In other words,

Appellant posited that the court’s instruction improperly lessened the Commonwealth’s

burden of proof.

       The PCRA court disposed of this claim without holding an evidentiary hearing. In

so doing, the court focused its attention on Appellant’s primary argument, i.e., that the

court erred by utilizing “restrain” rather than “hesitate” in its reasonable doubt

instruction.   PCRA Court Memorandum, 1/8/2013, at 52.          In this regard, the court

properly observed that this Court has rejected this argument. Id. (citing Commonwealth

v. Clark, 961 A.2d 80, 95 (Pa. 2008)).

       In his brief to this Court, Appellant abandons the primary argument that he raised

in his PCRA petition. He, instead, focuses on the cursory argument mentioned above,

i.e., that the court erred by stating that a doubt must be “substantial” and by explaining

that a “reasonable doubt is something different and much more serious than a possible

doubt.” In terms of error on the part of PCRA court, Appellant complains that the court

“did not specifically address Appellant’s claim that the reasonable doubt instruction

violated Due Process, and that counsel was ineffective in failing to object.”27 Appellant’s

Brief at 81.

27
   As to this issue, the Commonwealth simply states, “With regard to the trial court’s
reasonable doubt instruction, the word ‘restrain’ is a permissible alternative to the word
‘hesitate.’” Commonwealth’s Brief at 46 (citing Clark, supra).



                                     [J-34-2017] - 48
       As our summary of the PCRA court’s memorandum makes clear, this contention

is unsupported. While the court did not specifically address every nuance of Appellant’s

claim, it certainly addressed and properly rejected his chief objection to the trial court’s

reasonable doubt instruction. We can hardly fault the PCRA court for not teasing out

every aspect of each of Appellant’s issues, given that his PCRA petition and various

supplements span nearly 300 pages. In any event, for the reasons that follow, this

claim warrants no relief.

       “In general, we will not evaluate the adequacy of the instructions based on

isolated references; rather, the charge is reviewed as a whole, with deference accorded

the trial court's discretion in phrasing its instructions.” Commonwealth v. Hughes, 865

A.2d 761, 788 (Pa. 2004).       The appellant in Hughes presented a nearly identical

argument as Appellant raises here. Hughes contended that the trial court’s “reasonable

doubt” instruction lessened the Commonwealth’s burden of proof by improperly

characterizing reasonable doubt “as being substantial, one that clouds the judgment,

and much more serious than a possible doubt.” Id. at 789 (footnote omitted). The Court

rejected this argument, explaining,

       While it would have been preferable for the trial court to avoid using the
       term “substantial” in its reasonable doubt charge, see Victor v. Nebraska,
       511 U.S. 1, 19–20, 114 S.Ct. 1239, 1250, 127 L.Ed.2d 583 (1994), the
       court’s instruction is virtually identical to that which this Court upheld in
       both Commonwealth v. Murphy, 559 Pa. 71, 82–84, 739 A.2d 141, 147–48
       (1999), and Commonwealth v. Stokes, 532 Pa. 242, 253–54, 615 A.2d
       704, 709–10 (1992). Here, as explained in Murphy, the reference to
       “substantial” was designed to distinguish the concept of reasonable doubt
       from that of an imaginary or possible doubt. Accord Victor, 511 U.S. at 20,
       114 S.Ct. at 1250. Thus, trial counsel cannot be deemed ineffective for
       failing to challenge the reasonable doubt instruction on direct appeal.
Id. at 790.

       After reviewing the trial court’s jury charge as a whole, and relying on Hughes,

we conclude that Appellant’s claim that the reasonable doubt instruction was improper


                                      [J-34-2017] - 49
lacks merit. Consequently, counsel cannot be deemed ineffective for not objecting to

the court’s instruction. Thus, this claim warrants no relief.


 Issue XI: “Did the PCRA court err in denying Appellant’s claim that trial counsel was
  ineffective for conceding his guilt to the solicitation charge?” Appellant’s Brief at 6.


       The Commonwealth presented trial testimony from several witnesses who

indicated that Appellant entered into a scheme to hire a hitman to kill Ramos, Victoria’s

boyfriend and baby Madison’s father. As discussed above, one of those witnesses was

James Meddings, who testified that, while he was imprisoned with Appellant, Appellant

informed him of his desire to hire someone to kill Ramos. Trial Transcript at 663.

Meddings provided this information to authorities and agreed to cooperate with the

investigation into the murders of Appellant’s family members.          Id. at 666.     With

Meddings’ help, Appellant communicated via letter, to a person he believed was a

hitman, his desire to have Ramos killed. Unbeknownst to Appellant, the recipient of the

letter was not a hitman; rather, it was Drug Enforcement Administration Agent Jack

Luikart, who also testified about this arrangement at Appellant’s trial. Id. at 708-18.

Also relevant to this issue is that, throughout the trial, Appellant’s counsel suggested

that Jeffrey Martin, Victoria’s ex-boyfriend, killed the victims.

       During closing arguments, trial counsel conceded that Appellant solicited the

murder of Ramos, stating as follows.

              I am telling you right now, those people are telling the truth. He
       made those calls. He wrote that letter. He wanted to take care of the
       person that he thought murdered his daughter because he knew he didn’t
       do it. And someone else did and he picked the most viable suspect and
       then he was blinded. He used bad information, incomplete evidence, and
       a bogus theory to try to eliminate Frankie Ramos. . . .




                                       [J-34-2017] - 50
Trial Transcript at 1049. Counsel then provided a lengthy argument in support of the

theory that Martin was the actual killer, not Ramos as Appellant previously, but

mistakenly, believed. Id. at 1050-62.

       In his PCRA petition, Appellant argued that trial counsel was ineffective for

conceding his guilt to the solicitation-of-murder charge without Appellant’s consent.

PCRA Petition, 1/12/2012, at 202-07. Appellant posited that counsel could have no

reasonable strategic basis for conceding his guilt to solicitation because, inter alia, any

suggestion that he wished to kill Ramos as revenge for Ramos murdering Appellant’s

family “contradicted the defense to the murder charges actually presented by counsel -

that Jeffrey Martin killed Jean, Victoria and Elizabeth Wholaver.” Id. at 206. The PCRA

court held an evidentiary hearing on the issue. Trial counsel was the sole witness at

that hearing.

       Regarding this issue, trial counsel testified that Appellant informed him that he

did attempt to have Ramos killed.       N.T., 9/6/2013, at 135.    According to counsel,

Appellant stated that he did so because he believed that Ramos was responsible for

murdering his family.    Id.   Counsel further testified that, given the strength of the

evidence demonstrating that Appellant did solicit the murder of Ramos, he decided to

use the solicitation letter in Appellant’s favor as it could be understood to suggest that

Appellant believed someone else (Ramos) committed the murders.             Id. at 111-12.

Counsel stated that he discussed this strategy with Appellant. Id. at 136. When asked

whether Appellant agreed with the strategy, trial counsel explained, “[Appellant] was the

kind of client that let me run the case. And when I had a recommendation to him, his

response was generally, if not consistently, ‘Whatever you think is best. Do whatever is

best.’ That’s what I did.” Id. at 136-37. Counsel was then asked whether that was the




                                     [J-34-2017] - 51
case as it related to conceding the solicitation charge, to which counsel answered, “I

believe it was.” Id. at 137.

       Based upon this testimony, the PCRA court rejected Appellant’s claim of

ineffective assistance of counsel. PCRA Court Memorandum, 3/31/2014, at 10-12. In

so doing, the court summarized counsel’s testimony, including his statement that he

received Appellant’s consent to concede his guilt to the solicitation charge. Id. at 11.

The court then concluded that counsel had a reasonable basis for employing this

strategy - acknowledging Appellant’s authorship of the letter shifted the blame for the

murder onto Ramos.           Id.   In reaching this conclusion, the court implicitly credited

counsel’s testimony.

       In his brief to this Court, Appellant offers a cursory argument that the PCRA court

erred by rejecting his claim. Appellant asserts,

              That Appellant may have believed Ramos was the killer did not
       bolster Appellant’s defense in the murder case; rather, it conflicted with it.
       Trial counsel argued that Martin, not Ramos, was responsible for the
       murders. Arguing that Appellant believed that Ramos was the killer and
       then presenting a defense that Martin was the killer made Appellant seem
       desperate and insincere.
Appellant’s Brief at 86.28

       The crux of the claim that Appellant raised in his PCRA petition was that counsel

rendered ineffective assistance by conceding his guilt to the solicitation charge without

his permission. The record, specifically trial counsel’s testimony, undermines this claim,

as it demonstrates that counsel received Appellant’s permission to concede his guilt to

the solicitation charge. The PCRA court credited counsel’s testimony, and because the


28
   In its brief, the Commonwealth maintains that Appellant consented to counsel’s
decision to concede his guilt to solicitation and, therefore, that Appellant’s claim of
ineffective assistance of counsel is meritless. Commonwealth’s Brief at 46-47.



                                         [J-34-2017] - 52
record supports the PCRA court’s credibility determination, we are bound by it. Mason,

supra. Moreover, there was no apparent conflict or contradiction between counsel’s

decision to defend Appellant by implicating Martin for the murders and counsel’s

attempt to utilize the solicitation letter to show that Appellant could not have committed

the murders because he initially, but mistakenly, believed that Ramos killed his family

members. For these reasons, the PCRA court did not err by rejecting this claim of

ineffective assistance of counsel.


  Issue XII: “Did the PCRA court err in denying Appellant’s claim that the trial court’s
 penalty phase instructions, both individually and cumulatively, denied Appellant a fair
   and reliable sentencing hearing, and that trial counsel was ineffective for failing to
                            object?” Appellant’s Brief at 7.


       In his PCRA petition, Appellant claimed that trial counsel rendered ineffective

assistance by failing to object to several aspects of the trial court’s penalty-phase jury

instruction. Appellant first argued that the trial court’s instruction regarding the “while in

the perpetration of a felony” aggravating circumstance, 42 Pa.C.S. § 9711(d)(6),

erroneously failed to define: (1) the elements of burglary, i.e., the felony Appellant

perpetrated while committing the killings; (2) the actual phrase “while in the perpetration

of a felony”; and (3) “felony.” PCRA Petition, 1/12/2012, at 140-41. Next, as to the

“grave risk of death to another person” aggravator, 42 Pa.C.S. § 9711(d)(7), Appellant

contended that the court improperly failed to define the phrase “grave risk of death.” Id.

at 143-44. Third, Appellant posited that the trial court’s instruction concerning the “no

significant history of prior criminal convictions” mitigating circumstance, 42 Pa.C.S.

§ 9711(e)(1), was misguided insomuch as the court did not inform the jury that, when

considering this circumstance, they must disregard any evidence related to the sexual

crimes for which Appellant was acquitted. Id. at 146-47. Fourth, while acknowledging

that the court instructed the jury that, to sentence him to death, they had to determine


                                      [J-34-2017] - 53
that the aggravating circumstances outweigh the mitigating circumstances, Appellant

relied upon Ring v. Arizona, 536 U.S. 584 (2002), and contended that the court’s

instruction was in error because it failed to inform the jury that they must find that the

aggravators outweighed the mitigators beyond a reasonable doubt to sentence

Appellant to death.   Id. at 149-51.     Lastly, Appellant maintained that the trial court

improperly   instructed   the   jury   that   they   could   consider   Appellant’s   “future

dangerousness” as an aggravating circumstance, as “future dangerousness” is not an

aggravating circumstance in Pennsylvania, see 42 Pa.C.S. § 9711(d) (enumerating

Pennsylvania’s aggravating circumstances).29 Id. at 155-58.

       Without holding an evidentiary hearing on the issue, the PCRA court rejected

these five claims of ineffective assistance of counsel.          Regarding the concerns

Appellant raised in connection to the “while in the perpetration of a felony” aggravator,

the court highlighted that the trial court instructed the jury on every element of burglary

during the guilt phase of trial, which occurred the day before the court charged the jury

in the penalty phase. PCRA Court Memorandum, 1/8/2013, at 33. The court opined

that it was unnecessary “to reiterate the elements of a crime that the same jury

convicted [Appellant] of only one-day earlier.” Id. As to the definition of the phrase

“while in perpetration of a felony,” the court noted that Appellant failed to elaborate on

how the trial court should have defined the phrase. Id. Turning to the second claim

challenging the “grave risk of death to another person” instruction, according to the

PCRA court, this Court has determined that juries are capable of understanding the

meaning of “grave risk of death” without having it further defined.        Id. at 34 (citing


29
  As to this allegation of trial court error, which will be discussed in more detail below,
Appellant maintained that counsel was ineffective for requesting this instruction, as well
as for failing to object to it.



                                       [J-34-2017] - 54
Commonwealth v. Wharton, 607 A.2d 710, 723 (Pa. 1992) (holding that the phrase

“grave risk of death to another person” is not unconstitutionally vague)).

       The PCRA court next rejected Appellant’s third challenge to the instruction

relating to the “no significant history of prior criminal convictions” mitigator. The court

concluded that the claim is meritless, as the trial court specifically instructed the jury that

Appellant had no prior criminal convictions. PCRA Court Memorandum, 1/8/2013, at

34. Fourth, the court determined that the trial court properly instructed the jury on the

manner in which to weigh the aggravating and mitigating circumstances. Id. at 34-35.

Lastly, the PCRA court concluded that, contrary to Appellant’s contention, the trial court

did not instruct the jury that “future dangerousness” was an aggravating circumstance

that they could consider for purposes of sentencing. Id. at 36-37.

       In his brief to this Court, Appellant contends that the PCRA court erred by failing

to find counsel ineffective in these five circumstances. Appellant’s Brief at 86-94. As an

initial matter, Appellant asserts generally that the court committed legal error by

dismissing each claim individually, rather than “considering the cumulative impact of the

errors.”   Id. at 92-93.   Next, Appellant suggests that the court made errors in its

evaluation of his individual claims.      In this regard, Appellant insists that the court

“repeatedly dismissed [his] claims of impropriety by simply stating that the particular

charge at issue accorded with the Pennsylvania Suggested Standard Criminal Jury

Instructions or the Sentencing Code.” Id. at 93. According to Appellant, such reasoning

is insufficient to reject his arguments. Id.

       Appellant also renews his position that the trial court’s instruction was in error

because it failed to inform the jury that to sentence Appellant to death they must find

that the aggravators outweigh the mitigators beyond a reasonable doubt. Id. at 94.

Related to his final claim as to the trial court’s reference to his “future dangerousness,”




                                      [J-34-2017] - 55
Appellant suggests that the jury necessarily understood a portion of the jury instruction,

discussed in detail infra, to mean that they should consider Appellant’s “future

dangerousness” as an aggravating circumstance.30 Id. at 93-94.

       We will address Appellant’s concerns seriatim. Before doing so, we note the

following general principles of law. This Court reviews penalty-phase jury instructions in

the same manner in which it reviews challenges to jury charges given during the guilt

phase of trial; we consider the entire charge, not just discrete portions of the instruction.

Commonwealth v. Eichinger, 915 A.2d 1122, 1138 (Pa. 2007). We further observe that

trial courts are free to use their own expressions as long as the concepts at issue are

clearly and accurately presented to the jury. Id.

       We begin our consideration of Appellant’s claims of PCRA court error by

highlighting that, in his PCRA petition, Appellant presented several other claims

regarding the penalty phase jury instruction that he has abandoned on appeal. He

presented nine claims in total. The PCRA court rejected each claim of error. PCRA

Court Memorandum, 1/8/2013, at 30-38. Because the PCRA court found no error in the

trial court’s penalty-phase jury instruction, it could not, as Appellant suggests, consider

“the cumulative impact of the errors.” Appellant’s Brief at 92-93. Moreover, as our

summary of the PCRA court’s reasoning demonstrates, the court did not simply reject

Appellant’s present claims by repeatedly determining that the trial court’s instructions

reflected the Sentencing Code or the Pennsylvania Suggested Standard Criminal Jury




30
  In response to Appellant’s contentions, the Commonwealth offers an argument which
essentially mirrors the reasoning of the PCRA court, albeit in an abbreviated manner.
Commonwealth’s Brief at 47-49.



                                      [J-34-2017] - 56
Instructions.   While the court did mention such things at times and in passing, 31 it

certainly did not dispose of Appellant’s claims in the manner described by Appellant.

         We next observe that this Court has previously rejected Appellant’s claim that,

pursuant to Ring, a trial court must instruct a jury that, to sentence a defendant to death,

they must determine that the aggravators outweigh the mitigators beyond a reasonable

doubt.      E.g., Commonwealth v. Roney, 866 A.2d 351, 358-61 (Pa. 2005);

Commonwealth v. Sanchez, 82 A.3d 943, 985 (Pa. 2013).                   Appellant does not

acknowledge such decisions, let alone advocate that the Court should revisit them.

         Lastly, regarding the alleged “future dangerousness” instruction, we highlight

that, at trial counsel’s request, the trial court instructed the jury as follows: “Now, Ernest

Wholaver’s age is a factor that may be considered in terms of whether or not he poses a

future danger to society in any respect.” Trial Transcript at 1237. While this instruction

certainly is curious as it does not seem to relate to any relevant factor that the jury was

required to consider, we can discern no error in the PCRA court’s conclusion that the

trial court did not instruct the jury to consider Appellant’s “future dangerousness” as an

aggravating circumstance. More specifically, this isolated portion of the charge does

not expressly direct that “future dangerousness” is an aggravating circumstance to be

considered for purposes of Appellant’s sentence. Moreover, when we consider the

entire jury charge, as we must, we observe that the trial court explicitly instructed the

jury as to the only aggravating circumstances at issue in the case. Trial Transcript at

1235-36.      The court made no mention of “future dangerousness” as being an

aggravating circumstance at that point or at any other juncture in its instruction.


31
   See, e.g., PCRA Court Memorandum, 1/8/2013, at 33 (noting that the trial court
instructed the jury on the aggravating circumstances as they are written in the
Sentencing Code).



                                      [J-34-2017] - 57
Because the entirety of the court’s instruction made clear that “future dangerousness”

was not an aggravating circumstance to be considered by the jury, Appellant’s claim

that counsel was ineffective lacks arguable merit. For all of these reasons, Appellant

has failed in his effort to demonstrate that the PCRA court erred by rejecting his claims

of ineffective assistance of counsel related to the penalty-phase jury instruction.


 Issue XIII: “Did the PCRA court err in denying Appellant’s claim that he was denied
 due process of law when the Commonwealth misrepresented commutation statistics
 and led defense counsel to withdraw his request for a ‘life means life’ instruction, that
  trial counsel was ineffective for failing to verify the prosecutor’s inaccurate statistical
     proffer, and that appellate counsel was ineffective for failing to raise this claim?”
                                    Appellant’s Brief at 6.


       Regarding the penalty-phase jury instruction, Appellant’s counsel requested that

the trial court provide to the jury a “life means life” instruction pursuant to Simmons v.

South Carolina, 512 U.S. 154 (1994). See, e.g., Commonwealth v. Carson, 913 A.2d

220, 273 (Pa. 2006) (explaining that this Court “has held that a Simmons instruction is

mandated only if two events occur: (1) the prosecutor must place the defendant’s future

dangerousness in issue; and (2) the defendant must have requested that the trial court

issue the instruction”). In connection to this requested instruction, the parties initially

appeared to agree that the trial court should apprise the jury that, in recent years, no life

sentences had been commuted in Pennsylvania. Trial Transcript at 1216. However,

after the court took a recess, the prosecutor informed the court that he had just called

the Office of General Counsel and learned that Governor Schweiker commuted Ricky

Pinkins’ life sentence to a term of years in January of 2003. Id. at 1217. Armed with

this information, trial counsel decided to withdraw his request for a Simmons instruction.

Id. at 1218-19.




                                      [J-34-2017] - 58
       In his PCRA petition, Appellant accused the prosecutor of falsely representing

the commutation statistic. PCRA Petition, 1/12/2012, at 165-70. Appellant maintained

that the prosecutor failed to indicate that Pinkins’ life sentence stemmed from his

conviction for second-degree murder.          Id. at 168.   Appellant posited that Pinkins’

commutation was irrelevant to the issue before the trial court, which, according to

Appellant, was whether anyone convicted of first-degree murder and sentenced to life in

prison had received a commutation of his life sentence to a term of years. Id. at 168-69.

Appellant contended that the prosecutor’s false representation of the commutation

statistic amounted to prosecutorial misconduct.         Appellant also claimed that, to the

extent that trial counsel unreasonably relied upon this alleged misrepresentation in

withdrawing his request for a Simmons instruction, counsel rendered ineffective

assistance. Id. at 170-71.

       The PCRA court denied these claims without holding an evidentiary hearing. In

so doing, the court noted that it was unpersuaded that the prosecutor intended to

prejudice Appellant by failing to note that the commuted sentence related to a conviction

other than first-degree murder. PCRA Court Memorandum, 1/8/2013, at 38. The court

explained that the ultimate question at issue during the relevant discussion among the

parties and the trial court was whether any life sentences had been commuted in

Pennsylvania in recent years, not whether anyone convicted of first-degree murder and

sentenced to life imprisonment had received a commuted sentence. Id. at 38-39. In

this regard, the court highlighted that, when discussing the statistic of commuted life

sentences, the prosecutor and trial counsel referred only to the statistic of life sentences

that had been commuted in Pennsylvania and that the prosecutor accurately

represented that statistic. Id. at 39.




                                         [J-34-2017] - 59
       In his brief to this Court, Appellant renews his claims of prosecutorial misconduct

and ineffective assistance of counsel. Appellant’s Brief at 94-98. With regard to the

PCRA court’s rationale for rejecting his claims, Appellant offers only a cursory

argument. Id. at 98. Appellant asserts that the PCRA court mistakenly found that this

incident did not involve prosecutorial misconduct. Id. As to his claim of ineffective

assistance of counsel, Appellant contends that the court erred “by holding that, although

the prosecutor’s statement misled counsel into withdrawing a critical jury instruction,

counsel did not have a constitutional obligation to ensure that such a mistake did not

occur.” Id. The Commonwealth responds by arguing that the prosecutor did not falsely

represent the commutation statistic; rather, he accurately informed the court that a life

sentence, in fact, had been commuted recently in Pennsylvania. Commonwealth’s Brief

at 49-50.

       As noted above, for purposes of the PCRA, “an issue is waived if the petitioner

could have raised it but failed to do so before trial, at trial, during unitary review, on

appeal or in a prior state postconviction proceeding.” 42 Pa.C.S. § 9544(b). Here, the

prosecutor’s alleged misconduct took place during trial and could have been, but was

not, raised at trial. Consequently, the issue is waived, leaving only Appellant’s claim of

ineffective assistance of counsel.32

       At the heart of that claim is Appellant’s position that he was entitled to a

Simmons instruction and that trial counsel was ineffective for withdrawing his request for


32
    We nonetheless observe that the PCRA court’s conclusion, as discussed supra, is
supported by the record. During the relevant conversation among the parties and the
trial court, the discussion focused on whether any life sentences had been commuted
recently in Pennsylvania, not on whether any life sentences that were the result of first-
degree murder convictions had been commuted. Trial Transcript at 1216-18. Thus,
there is no factual predicate to support Appellant’s contention that the prosecutor falsely
represented the commutation statistic to the trial court.



                                       [J-34-2017] - 60
such an instruction.       Indeed, as to the prejudice prong of his claim of ineffective

assistance of counsel, Appellant simply asserts, “Had the court given the [Simmons]

instruction to which Appellant was entitled and which the court was willing to give, there

is a reasonable likelihood of a different sentencing result.”         Appellant’s Brief at 98.

Regardless of any initial expression by the trial court concerning its willingness to

provide the jury with a Simmons instruction, Appellant fails to appreciate that, to be

entitled to such an instruction, the Commonwealth had to make Appellant’s “future

dangerousness” an issue. Carson, supra. Yet, neither in his PCRA petition nor in his

brief to this Court does Appellant even suggest, let alone specifically contend, that the

Commonwealth argued Appellant’s “future dangerousness.”                 Indeed, if Appellant’s

“future dangerousness” was at issue at all, it was Appellant who injected the issue into

trial.33    Thus, Appellant has failed to establish that he was entitled to a Simmons

instruction and, concomitantly, that trial counsel was ineffective for withdrawing the

request for a Simmons instruction, irrespective of his reasons for withdrawing the

request.


     Issue XIV: “Did the PCRA court err in denying Appellant’s claim that he was denied
     due process of law and a fair capital sentencing hearing as a result of the trial court’s
33
   To illustrate, in his PCRA petition and his brief to this Court, Appellant asserts that his
“future dangerousness” was placed at issue by the penalty phase jury instruction,
discussed supra, which stated, “Now, Ernest Wholaver’s age is a factor that may be
considered in terms of whether or not he poses a future danger to society in any
respect.” Trial Transcript at 1237. We reiterate that the trial court gave this instruction
at Appellant’s request and over the Commonwealth’s objection that the charge was
available only to elderly and young defendants for purposes of mitigation. Id. at 1176.
Thus, to the extent that this instruction arguably put Appellant’s “future dangerousness”
at issue, Appellant injected the issue, not the Commonwealth. Further, and perhaps
more importantly, Appellant’s undeveloped prejudice argument fails to demonstrate that,
but for counsel’s request for this instruction and his decision to withdraw the Simmons
instruction, there is a reasonable probability that the outcome of his penalty phase
hearing would have been different.



                                         [J-34-2017] - 61
   erroneous admission of prejudicial non-statutory aggravation and the prosecutor’s
 improper argument during closing, and that prior counsel were ineffective for failing to
              preserve and litigate these issues?” Appellant’s Brief at 6.


      In his PCRA petition, Appellant presented two separate and unrelated issues

that, for unknown reasons, he has combined in his brief to this Court. Because these

issues are unconnected, we will dispose of them separately.

1. Prosecutorial Misconduct During Penalty-Phase Closing Argument

      In his PCRA petition, Appellant claimed that the prosecutor committed

misconduct by making numerous improper statements, which we discuss in more detail

infra, during his penalty-phase closing argument and that trial counsel was ineffective

for failing to object to the statements.   PCRA Petition, 1/12/2012, at 180-202. The

PCRA court dismissed these claims without holding an evidentiary hearing, essentially

determining that the complained-of comments either were reflective of the evidence of

record or were consistent with the law. PCRA Court Memorandum, 1/8/2013, at 42-49.

      In his brief to this Court, Appellant reiterates his complaint that the prosecutor

committed misconduct during his penalty-phase argument by: (1) urging the jury to

consider non-aggravating factors; (2) telling the jury to give the aggravator found at 42

Pa.C.S. § 9711(d)(11) extra weight;34 (3) stating that the grave-risk-of-death-to-another-

person aggravator applied to all three murder victims; (4) improperly shifting the burden

of proof onto the defense; (5) repeatedly and erroneously claiming that the defense had

not presented any mitigating evidence; and (6) asserting that the jury should consider

victim-impact evidence as a super-aggravator. Appellant’s Brief at 102-08. Appellant




34
   This aggravating circumstance required the jury to determine whether Appellant had
been convicted of another murder committed in any jurisdiction, either before or at the
time of the offense at issue. 42 Pa.C.S. § 9711(d)(11).



                                    [J-34-2017] - 62
further asserts that trial counsel’s performance was deficient because he failed to object

to these allegedly improper arguments. Id. at 108.

       The Commonwealth takes the position that Appellant has waived several of his

claims of prosecutorial misconduct by failing to offer a developed argument in support

thereof.   Commonwealth’s Brief at 49-54.            As to the remaining claims, the

Commonwealth contends that Appellant previously litigated his claims that the

prosecutor improperly urged the jury to consider non-aggravating factors and

inaccurately suggested that Appellant did not present mitigating evidence.             The

Commonwealth also maintains that the prosecutor’s argument regarding the grave-risk-

of-death-to-another-person aggravator was supported by the record and that the

prosecutor did not instruct the jury to consider victim-impact evidence as a super-

aggravator. Id.

       It is well settled that a “prosecutor has great discretion during closing argument;

indeed, closing ‘argument’ is just that: argument.” Commonwealth v. Eichinger, 108

A.3d 821, 836 (Pa. 2014) (citation omitted). “During closing argument in the penalty

phase, a prosecutor must be afforded reasonable latitude, and permitted to employ

oratorical flair when arguing in favor of the death penalty.” Commonwealth v. Spotz, 47

A.3d 63, 97-98 (Pa. 2012) (citations omitted). “A prosecutor may make fair comment on

the admitted evidence and may provide fair rebuttal to defense arguments. Even an

otherwise improper comment may be appropriate if it is in fair response to defense

counsel’s remarks.” Id. at 97 (citations omitted).

       “Any challenge to a prosecutor’s comment must be evaluated in the context in

which the comment was made.”         Id. (citations omitted).   “It is not improper for the

prosecutor to urge the jury to view the defense’s mitigation evidence with disfavor and

thus to impose the death penalty.” Id. at 98 (citations omitted). “Reversible error occurs




                                     [J-34-2017] - 63
only when the unavoidable effect of the challenged comments would prejudice the

jurors and form in their minds a fixed bias and hostility toward the defendant such that

the jurors could not weigh the evidence and render a true verdict.”             Id. (citations

omitted). For the reasons that follow, we conclude that the PCRA court did not err by

rejecting Appellant’s various claims.

       Appellant first highlights that, during the prosecutor’s penalty-phase closing

argument, he stated that Appellant’s solicitation-of-murder conviction, which was

entered against Appellant contemporaneously with his murder convictions, “trumped”

Appellant’s      proffered   no-significant-history-of-prior-criminal-convictions   mitigator.

Appellant’s Brief at 103 (citing Trial Transcript at 1224). Appellant maintains that there

“is no theory of admissibility that would have allowed for the argument that Appellant

deserves to die because he solicited murder after his capital offense.” Id. (emphasis in

original).    Thus, according to Appellant, by making this statement, the prosecutor was

“[u]rging the jury to consider non-statutory aggravating factors.” Id.

       Appellant is incorrect regarding the law, as a conviction that is entered at the

same time as a first-degree-murder conviction can be used to rebut the no-significant-

history-of-prior-criminal-convictions mitigator. See Commonwealth v. Mitchell, 902 A.2d

430, 461 (Pa. 2006) (explaining that, in Commonwealth v. Wharton, 665 A.2d 458 (Pa.

1995), this Court held “that the determining factor in whether convictions could be

considered prior criminal convictions under Section 9711(e)(1) was whether the

defendant had a particular conviction at the time of the sentencing hearing”)

(emphasis in original).       Thus, contrary to Appellant’s assertion, in making the

complained-of statement, the prosecutor was not urging the jury to consider non-

statutory aggravating factors; instead, consistent with Wharton, he was utilizing

Appellant’s solicitation conviction as rebuttal to the mitigating circumstance that




                                        [J-34-2017] - 64
Appellant did not have a significant history of prior criminal convictions. Trial Transcript

at 1224-25.

         Next, Appellant challenges as misconduct the prosecutor’s statement made

during closing argument that, because Appellant killed three persons, his conduct is

“three times as terrible.”    Appellant’s Brief at 104 (citing Trial Transcript at 1226).

Appellant posits that this statement violated the statutory scheme by: (1) directing the

jury to conduct a quantitative evaluation of the mitigating and aggravating factors, as

opposed to a qualitative evaluation; and (2) directing the jury to give extra weight to the

(d)(11) aggravator, which provides that the defendant has been convicted of another

murder committed in any jurisdiction, either before or after the time of the offense at

issue.

         Appellant’s claim is unsupported by the record as the prosecutor did not in any

way direct the jury to compare the number of aggravating circumstances against the

number of mitigating circumstances found. Moreover, when read in the context of the

closing argument as a whole, the prosecutor did not commit misconduct by emphasizing

to the jury that Appellant’s murder of three persons outweighed the mitigating

circumstances presented.

         Appellant next makes several contentions regarding a portion of the prosecutor’s

closing argument wherein he addressed the grave-risk-of-death-to-another-person

aggravator. Appellant’s Brief at 104-06. The prosecutor stated as follows:

                First, I submit that the evidence shows that the Defendant fired into
         the head of Victoria Wholaver at close range while she held her child in
         her arms. That is knowingly creating a risk of death to Baby Girl Madison,
         but he left this nine-month old child alone in this house with all of her
         caregivers dead, making no effort to summon help for her. It was mere
         happenstance 28 hours later she was found by police and paramedics. It
         could have been much longer. And he just disregarded that, knowing that
         risk to Baby Girl Madison, so that aggravating circumstance has been
         proven beyond a reasonable doubt.


                                      [J-34-2017] - 65
Trial Transcript at 1222.

       Appellant first suggests that this argument improperly offered to the jury

contradictory considerations regarding Madison - one that presumes that she can crawl,

and one that presumes that she cannot crawl. Appellant’s Brief at 104-05. However,

the complained-of comments simply did not require the jury to presume anything about

Madison’s ability to crawl. The evidence of record established that Victoria had been

shot in the head at close range, Trial Transcript at 92-95, and that Madison was

discovered between Victoria’s arm and body, Trial Transcript at 69. Thus, the record

permitted the prosecutor to comment fairly that Appellant knowingly created a grave risk

of death to Madison by shooting her mother as she held the nine-month-old baby. It

was equally fair comment for the prosecutor to suggest that Appellant created a grave

risk of death to Madison by killing all of her caregivers and leaving the baby to fend for

herself.

       Appellant further suggests that the prosecutor improperly argued that the grave-

risk-of-death-to-another-person aggravator applied to all three victims because the

Commonwealth failed to present “sufficient evidence to meet the (d)(7) element of ‘in

close proximity at the time of the killing’ beyond a reasonable doubt.” Appellant’s Brief

at 105. Appellant, however, fails to acknowledge that, in his initial direct appeal, this

Court specifically concluded that the Commonwealth’s evidence was sufficient to

support all of the aggravating circumstances found by the jury. Wholaver, 903 A.2d at

1183. Appellant’s failure in this regard renders further consideration of the merits of this

claim unnecessary.

       Appellant subsequently offers a cursory argument that “the prosecutor improperly

shifted the burden of proof to the defense, saying that the case ‘call[ed] out for the death

penalty’ and ‘[i]f this man doesn’t deserve it, nobody does.’” Appellant’s Brief at 106




                                     [J-34-2017] - 66
(citing Trial Transcript at 1228). Appellant’s woefully undeveloped argument fails to

convince us that these comments improperly sought to shift any burden onto Appellant

during the penalty phase.

       In equally unconvincing arguments, Appellant complains that, throughout the

prosecutor’s penalty-phase closing argument, the prosecutor              “repeatedly and

erroneously claimed” that Appellant had not presented any mitigation evidence,

Appellant’s Brief at 106-07, and that the jury should consider victim-impact evidence “as

a super-aggravator that ‘trumped’ all the mitigation in the case,” id. at 107-08. Our

review of the record reveals that the prosecutor did not claim that Appellant failed to

present any mitigation evidence; rather, consistent with the law cited above, he simply

made fair comment on the admitted evidence, properly sought to rebut Appellant’s

arguments, and urged the jury to view Appellant’s mitigation evidence with disfavor.

Trial Transcript at 1224-26.     Moreover, the prosecutor did not instruct the jury to

consider victim-impact evidence as a “super-aggravator.”          Instead, the prosecutor

properly informed the jury that they could consider the victim-impact evidence when

weighing the aggravating and mitigating circumstances. Trial Transcript at 1227; see 42

Pa.C.S. § 9711(c)(2) (explaining that a court must instruct the jury that, in weighing the

aggravating and mitigating circumstances, they shall consider victim-impact evidence).

       Appellant has failed to establish that any of his claims of prosecutorial

misconduct have arguable merit.       Thus, his claim that counsel rendered ineffective

assistance by failing to object to the alleged misconduct necessarily fails.

2. Incorporation of Guilt-Phase Evidence into the Penalty Phase

       In his PCRA petition, Appellant argued that he is entitled to a new sentencing

hearing because the trial court erroneously granted the Commonwealth’s motion to

incorporate the guilt-phase evidence into the penalty phase. Id. at 216-17. Related to




                                     [J-34-2017] - 67
this claim of trial court error, Appellant acknowledged that trial counsel objected to the

wholesale incorporation of the guilt-phase evidence into the penalty phase, but he

nonetheless maintained that counsel rendered ineffective assistance by failing “to

request a cautionary instruction regarding the scope of how the jury was to consider the

incorporated evidence and testimony.”         Id. at 218.   Appellant also contended that

appellate counsel was ineffective for failing to litigate this issue adequately. Id. at 218-

19.

        The PCRA court rejected these claims without holding an evidentiary hearing.

The court concluded that: the underlying claim was previously litigated on direct appeal;

the trial court properly exercised its discretion by granting the Commonwealth’s request

to incorporate the evidence into the guilt phase; and the trial court specifically instructed

the jury as to what they could consider as aggravating and mitigating circumstances.

PCRA Court Memorandum, 1/8/2013, at 53-54.

       In his brief to this Court, Appellant again claims that the trial court erred by

granting the Commonwealth’s request to incorporate the guilt-phase evidence into the

penalty phase. Id. at 100-02. Appellant, however, abandons his claim that trial counsel

was ineffective for failing to request a cautionary instruction; instead, he contends, for

the first time, that trial counsel’s “failure to specifically identify the guilt phase evidence

he objected to incorporating . . . constituted deficient performance.” Id. at 108. Lastly,

Appellant takes the position that appellate counsel was ineffective for failing to argue on

direct appeal that the trial court erred by overruling trial counsel’s objection to the

incorporation of the guilt-phase evidence into the penalty phase. Id. at 109.

       For its part, the Commonwealth initially contends that Appellant previously

litigated his claim. Commonwealth’s Brief at 51. It, however, also highlights that this

Court has held that, after a defendant has been found guilty, “incorporation of guilt




                                      [J-34-2017] - 68
phase evidence into the penalty phase is ‘purely a procedural matter carried out

pursuant to 42 Pa.C.S. § 9711.’” Id. (quoting Commonwealth v. Williams, 896 A.2d 523,

544-45 (Pa. 2006)).

       To the extent that Appellant is claiming that the trial court erred by overruling trial

counsel’s objection to the guilt-phase evidence being incorporated into the penalty

phase, his claim is waived for purposes of the PCRA because he could have raised the

issue on direct appeal. 42 Pa.C.S. § 9544(b). Moreover, Appellant has waived his

claim that trial counsel was ineffective for failing to identify specifically the guilt-phase

evidence he objected to incorporating into the penalty phase, as he raises this issue for

the first time on appeal.     Pa.R.A.P. 302(a).     Lastly, regarding appellate counsel’s

stewardship, Appellant fails to acknowledge that this Court has repeatedly stated that

“once appellant’s guilt was determined, incorporation of guilt phase evidence into the

penalty phase was ‘purely a procedural matter carried out pursuant to 42 Pa.C.S.

§ 9711.’”   Wholaver, 989 A.2d at 907 (quoting Williams, 896 A.2d at 544-45).35

Accordingly, Appellant has failed to show that appellate counsel was ineffective for

failing to argue on direct appeal that the trial court erred by incorporating the guilty-

phase evidence into the penalty phase.


 Issue XV: “Did the PCRA court err in denying Appellant’s claim that, because of juror
   misconduct, he was denied his right to a fair trial and an impartial jury, and that trial
  counsel was ineffective in not discovering and litigating the misconduct?” Appellant’s
                                       Brief at 6-7.


35
   While this Court did cite this proposition of law in Appellant’s direct appeal, it does not
appear that appellate counsel raised the specific issue that Appellant pursued in his
PCRA petition. See Wholaver, 989 A.2d at 907 (rejecting Appellant’s contention that
“the trial court erred in allowing incorporation of evidence from the guilt phase,
concerning nine-month-old Madison Wholaver’s dehydrated condition, into the penalty
phase”).



                                      [J-34-2017] - 69
         In his supplemental and amended PCRA petition, Appellant contended that trial

counsel was ineffective for failing to discover juror misconduct.        Supplemental and

Amended PCRA Petition, 4/27/2012, at 31-34.               After further discovery, Appellant

ultimately claimed that a particular member of his jury committed misconduct by

inaccurately answering her juror questionnaire where, according to Appellant, she

misrepresented that neither she, members of her family, nor close friends had ever

been a victim of a crime. Appellant maintained that trial counsel was ineffective for

failing to discover this misconduct.

         The PCRA court granted Appellant an evidentiary hearing to explore the merits of

his claim. At that September 4, 2014, hearing, the juror testified that she answered her

questionnaire honestly and truthfully. N.T., 9/4/2014 at 102-03. When asked whether

anyone in her family was a sexual abuser, the juror stated, “Not that I’m aware of.” Id.

at 94.    PCRA counsel specifically asked the juror if she had a brother-in-law who

molested children prior to her selection to Appellant’s jury. Id. at 97. She answered the

question in the negative. Id.

         We further observe that Appellant wished to have a second juror, Gregory Stein,

testify at the PCRA hearing in support of his juror misconduct claim. The PCRA court

did not permit Stein to testify because, inter alia, his proffered testimony delved into

information regarding the jury’s deliberations.     N.T., 9/4/2014, at 4-13; see Pa.R.E.

606(b)(1) (prohibiting a juror from testifying about any statement or incident that

occurred during the jury’s deliberations). The court nonetheless allowed PCRA counsel

to read Stein’s affidavit, where Stein attested, in pertinent part, that, “during

deliberations on the guilt/innocence portion of the case, one of the female jurors

disclosed that someone close to her had been the victim of inappropriate sexual

behavior.” N.T., 9/4/2014, at 8.




                                       [J-34-2017] - 70
       The PCRA court credited the juror’s testimony and, therefore, determined that

Appellant failed to produce any credible evidence of juror misconduct. PCRA Court

Memorandum, 3/31/2014, at 21-22. Accordingly, the court rejected Appellant’s claim of

ineffective assistance of counsel. Id.

       In his brief to this Court, Appellant insists that the juror who testified at the PCRA

hearing did not answer her juror questionnaire honestly or accurately, notwithstanding

her testimony. Appellant’s Brief at 111. According to Appellant, during deliberations,

this juror revealed to her fellow jurors “her prior experience with and exposure to sexual

abusers and their victims[.]” Id. In support of his position, Appellant relies on, inter alia,

Stein’s affidavit. Then, without adequately developing his claim of ineffective assistance

of counsel, Appellant baldly asserts that the PCRA court denied him a full and fair

hearing by refusing to allow Stein to testify at the PCRA hearing, which, Appellant

contends, renders the court’s merits ruling erroneous. Id. at 113. The Commonwealth,

on the other hand, submits that Appellant failed to present any evidence to support his

allegations of juror misconduct. Commonwealth’s Brief at 54-55.

       This issue warrants no relief. The PCRA court’s conclusion that Appellant failed

to prove that any juror misconduct occurred in this case turned on its favorable

credibility determination regarding the juror’s testimony at the evidentiary hearing.

Because that credibility determination is supported by the record, we are bound by it.

Mason, supra. Accordingly, Appellant’s claim of ineffective assistance of counsel lacks

arguable merit.36 Moreover, to the extent that Appellant argues that the PCRA court

erred by refusing to allow Stein to testify at the evidentiary hearing, his argument is

36
   In addition, Appellant has failed to meet his burden of specifically addressing each
prong of the ineffective-assistance-of-counsel standard in his brief to this Court. See
Natividad, 938 A.2d at 322 (explaining that “appellants continue to bear the burden of
pleading and proving each of the Pierce elements on appeal to this Court”).



                                      [J-34-2017] - 71
fatally undeveloped and, therefore, waived. See, e.g., D’Amato, 856 A.2d at 814 (“This

argument is so undeveloped that it is the functional equivalent of no argument at all.

Therefore, the issue must be deemed waived in this Court.”).


  Issue XVI: “Did the PCRA court err in denying Appellant’s claim that he should be
    granted relief from his convictions because of the cumulative effect of the errors
                     described in this appeal?” Appellant’s Brief at 7.


       Under his last issue, Appellant contends that he should be granted relief based

upon the cumulative effect of the alleged errors he details in this appeal. Appellant’s

Brief at 113-14.   The Commonwealth takes the position that no such relief is due, as all

of Appellant’s innumerable prolix claims of error are meritless. Commonwealth’s Brief

at 55-56.

       This Court has explained that no number of claims which fail on their merits may

collectively warrant relief. Commonwealth v. Spotz, 18 A.3d 244, 320–21 (Pa. 2011).

However, “[w]hen the failure of individual claims is grounded in lack of prejudice, then

the cumulative prejudice from those individual claims may properly be assessed.” Id. at

321.

       None of Appellant’s issues entitle him to relief. We have disposed of Appellant’s

issues in a number of ways, including lack of merit and Appellant’s failure to carry his

burden of persuasion on appeal. To the extent that we reject some of Appellant’s

issues based upon a prejudice analysis, we also find that collective prejudice is lacking

and, thus, deny relief on this issue.

                           IV. Appellant’s Open Applications

       We also must dispose of two open applications filed by Appellant.          In both

applications, Appellant seeks leave to file a post-submission communication with the

Court pursuant to Pa.R.A.P. 2501(a). In his initial application, which was filed on May 5,



                                        [J-34-2017] - 72
2017, Appellant seeks leave to file a motion for remand to the PCRA court for an

evidentiary hearing regarding allegedly newly discovered evidence, as he claims he

recently has learned that the Commonwealth has engaged in misconduct. Appellant

has attached that motion for remand to his application. While we grant the May 5th

application for leave to file the post-submission communication, for the reasons that

follow, we deny the motion for remand.

       In his motion for remand, Appellant contends that his counsel just learned that

the national television network Investigation Discovery broadcasted a program

documenting the Wholaver murders and that, in the program, several government

officials, including the prosecutor in Appellant’s case, discuss their investigation of a

suspect named Stephen Chapman.             Appellant contends that the Commonwealth

violated Brady by suppressing their investigation of Chapman, and he requests a

remand to explore the issue. The Commonwealth maintains that this program originally

aired in May of 2013 and that the Commonwealth did inform Appellant of the

investigation of the suspect; however, the program producer assigned a pseudonym to

the suspect to protect his identity.

       Appellant is attempting to amend his PCRA petition to include a claim of after-

discovered evidence. Appellant fails to cite any authority that would allow him to amend

the petition decided herein at this late stage of litigation.    Accordingly, we deny

Appellant’s motion for remand without prejudice to Appellant to attempt to raise his

after-discovered-evidence claim in a serial PCRA petition.

       In his second application for leave to file a post-submission communication,

which was filed on June 8, 2017, Appellant asks for permission to file a motion

requesting that the parties be ordered to submit briefs on the impact of the United

States Supreme Court’s recent decision in McWilliams v. Dunn, 137 S.Ct. 1790 (2017).




                                       [J-34-2017] - 73
Appellant believes that this decision may assist the Court in resolving his second issue,

as detailed on pages 10-14, supra, because McWilliams involves the application of Ake.

After independently reviewing McWilliams and given the manner in which we disposed

of Appellant’s second issue,37 we conclude that further briefing on McWilliams is

unnecessary. Accordingly, we deny Appellant’s June 8th application for leave to file a

post-submission communication.

                                    V. Conclusion

       For the reasons set forth above, we affirm the order dismissing Appellant’s PCRA

petition.38

       Chief Justice Saylor and Justices Todd, Donohue, Dougherty, Wecht and Mundy

join the opinion.




37
  Appellant asserted that trial and appellate counsel improperly challenged the trial
court’s rulings regarding his requests for experts and funding simply by relying on Ake.
We determined that this assertion was belied by the record. Supra at 13-14.
38
   The Prothonotary of the Supreme Court is directed to transmit the complete record of
this case to the Governor pursuant to 42 Pa.C.S. § 9711(i).




                                    [J-34-2017] - 74